Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 1 of 92
                                                                                    PX 1
                                                                            Page320of679




            M enjivarA ttachm entA A
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 2 of 92
                                                                                                                                                                   PX 1
                                                                                                                                                           Page321of679



                    Sim plp

   '
       r?                               '      .

            !29 ti.f 41Q'&               .
       f. . . ..azi.,6.. ..., .        v       .
       1
       ' PR
       j              II
       .
       j
       '
       Y
       /
                                      L
       '
       ' Pl
          at
           .-lstl1?'3tbvor,
                          $.:foryotiand y'ourbtzdgot.
       j$
       I
       ;i
         %/leat5 rrtp.
                     'e 2
                        .4ea'.tn oiferneatth Srïsurancë oiansthatchrok)
                                                                      deexceptrnd uarue tooqlMch
         seeu.ce serzurptyarjd ceacec:?mtqd A1p.anslaave beev'carefull   y :eiecmetjZrt
                                                                                      nrznthe Tk7o
       l pn5iiraqcecaFr1er.
       '                   ::tt7e:3'l,uk'e ''
                                            ab gel'the(%
                                                       .ar)tt   srt ç
                                                            nar!'
       j                                   z                            lhr.c)
                                                                        .
                                                                             ryb
                                                                               kb
                                                                                ;
       js-
       ? ,.
       j




                                                               SCH EDULE A CALL FRO M A LICENSED AG ENT
                                                                                                :73 r'A37'.5.rt:1jT':t
                                                                                                                     'l'N.fP V




                       SIM PLE                                                        ADVANTAGES
                                                                                      < CNuts/.eC$'    3*'P ïàtt-s
                                                                                                                 -Tl$*&t'
                                                                                                                        ZAQf>sS.
                       HELP CENTER                                                    &:: 7-:,/7é;t;();)f)f*
                       ,)yoklhevequesntvnsres
                       >'                           ch
                                                     arcërgheaqb k      nsurence      < 3erhx'Ft-.en- a:tc.e.e.
                                                                                                              cpcdosta s' tartlatds
                       -k7vera'k
                       '       -@'e!sar'ctjtbekrmea-Fr'.:AS-'$**3.76711/FWQSoisb
                                                                               -'iY
                                                                                      V Sin'
                                                                                           e'r?'-Re''DU QORE'S'W'U-OS
                       ac:'.?etrhearwxsrsvv.ceec
                                                                                      W =df;J'''f'2Afll:dilb'e 6''l!'-î5l



                                                                                                                                      M ENJIVA R ATTAC HM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 3 of 92




                                                      M ENJIVA R ATTA C HM ENT A A
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 4 of 92
                                                                                                          PX 1
                                                                                                Page 323 of679




    .
    j
    é
    ,
    S
    I
    p
    T
    b
    '
    e
    %
    l
    a
    E
    H
    t
    J
    9
    R
    o
    m
    n
    *
    V
    s
    t
    l
    N
    h
    Ip
     b
     E
     s
     e
     G
     w
     '
     l
     t
     D
     .
     s
     o
     -
     S
     n
     4
     i
     rc
      O
      t
      -
      '
      :
      l
      u
      a
      s
      F
      f
      ù
      r
      O
      n
      l
      e
      c
      U
      u
      s
      i
      t
      Ro
       q
       l
       a
       d
       C
       e
       b
       r
       u
       U
       s
       k
       l
       S
       v
       e
       c
       s
       TO
        p
        a
        t
        l
        M
        d
        r
        -
        s
        .
        e
        E
        t
        l
        v
        R
        S
        tl
         )
         b
         u
         l
         d
         f
         c
         s
         r
         t
         g
         -e
          r
          l
          '
          )Q .
             )
                                       W ho we are.W hal we are.W hatw e do.




         O urCore Values




                                   <
          y. y p           '   f




                                                                          M ENJIVA R ATTA C HM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 5 of 92
                                                                                                                                                                                                 PX 1
                                                                                                                                                                                        Page324 of679



         Sim pl:



#'
                                                                                                                                                                +
                                                                                                                                           Sbop HeaIth Insurance
                                                                                                                                                          '-i
                                                                                                                                                            EALr>GC4
                                                                                                                                                                   .FiE71ECZORA?

                                                                                                                                               N0i'.''
                                                                                                                                                     .:)!-%c-&F.1.F
                                                                                                                                                                  2 u.JNt;t.$R'S.rJCE

                                                                                                                                                    Gftot:Thi9.AsT-p-6NS9I;SDANC'P




                                          X
                           u .% ..y.*                                                                        '.
               % *,*N*V v'                                                                    .
                   ... vç
                        .*yxhx       e.      >.'...Nx
                                          mI*.     -
                                                     X>. '     '..
                                                    .                                         w                                    .
                           M     .
                                          '                  -'
                                                             Xr'
                                                        .>''*.
                                                                                      .
                                                                      A
                                                                   .-<.4'u''.'<
                                                                                  ?                                        '
                                                                                                    ..            '
                                                                                                         1 +
                                                                           +          xe.A . ..k
                                                                                               .g...a.' W   xxe
                                              ..
                                                  ,er
                                               ,'eg:'                                                             v'..x
                                                                                                                  .            Ax.<
                                          .v,                                                                         ..       >.w>
                     + ..?>
                          .
                            $                                                 y;tj.                 . ..y     . x.'Ljj
                                                                                                        .s.,, v                44.
                                                                                                                                 ...
                                                                                                                                   '
                                                                                                                                   .'
                                                                                                                                    ,
                                                                                                                                    v'
                                                                                                                                     v,
                                                                                                              .sgvsvvàjlààh.          .
                   ..(
                   .                                                         ,x                                            #          .
                                                                                         tskb#r'f        #             '
                                                                                      '.
                                                                                       ï' 4,3




                                                                                                                                          M ENJIVA R ATTAC HM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 6 of 92
                                                                                                               PX 1
                                                                                                      Page325 of679



         Sim pl:
             9
             '..s
                ' .k'                                                        O (800)492-1834


#
           kealthcareRerorm                             Shop H eaI
                                                                 th Insurance


                                                            $Noi
                                                               ''2'''t.C..1p7'
                                                                             A.
                                                                              I9't.tlN1'
                                                                                       JtyFL.
                                                                                            %ï'$f?E




                                                      M ENJIVA R ATTA C HM ENT A A
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 7 of 92
                                                                                                                PX 1
                                                                                                       Page326 of679


         Sim ple                                                               O(
                                                                                78
                                                                                 .
                                                                                 :0
                                                                                  t
                                                                                  !$
                                                                                   0
                                                                                   .x
                                                                                    .
                                                                                    )492-1834




                                                               Shop Health Insurance




                                                                     t-.7P0t
                                                                           .r
                                                                            '-hd!!A.rvv!NEEi.P,%NfnF




                                j, .î 52 :' 1. 1     t
                                    (
                                    é
                                    't)
                                      yt:. $
                                           L.,
                                             .
                                             ,-
                                              .' .   .
                                                     a.>
                                                     .
                                                         4j




                                                              M ENJIVA R ATTA CHM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 8 of 92
                                                                                                            PX 1
                                                                                                  Page 327 of679



         Sim pl:                                                           O(8
                                                                             J
                                                                             ë
                                                                             ;
                                                                             :
                                                                               <.

                                                                             Q'.
                                                                               0
                                                                               x
                                                                               .)492-1834


#
                                                                           V
                                                                           '
                                                        Shop Heal
                                                                th Insurance

                                                                      <:EALT- CAF.EREGC.B%.
                                                                                          k

                                                           'Nt
                                                             71V1DSJJ.?-&FAè2'k..m4SL=R,%r4CE



                                                           3:4C)F;1ir.=%%84-
                                                                           (1A.:-71
                                                                                  -.INSL.:RANCE

                                                           XC(.
                                                              ='
                                                               .DCNI'Aa.CEITJIMLSLI  ...NE:K &
                                                                 $.t..F*lfiu(5NrAzINSiJFEANCE




                                                      M ENJIVA R ATTA C HM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 9 of 92
                                                                                                                       PX 1
                                                                                                              Page328 of679


                                                                                      '
         Sim plejl...
               J.... '                                                         Z(
                                                                                Qa
                                                                                 ;
                                                                                 r
                                                                                 )
                                                                                 j
                                                                                 ci
                                                                                  o
                                                                                  .
                                                                                  ':,.
                                                                                     ww,aa.


#
                                                                                +
                                                        Shop Health Insurance
                                                                         Z'IEQà-TV
                                                                                 ' kR
                                                                                    .APERECV;FIS'!

                                                            h/(T'iv
                                                                  'F1!)$przL.dwr71
                                                                                 ..#:Ek.,'$:46
                                                                                             :t.tFqr%hJ(:6!

                                                                  CiPOt..FFGFA;.'rçINE.j.;Ee%NCF



                                                            ACC?DEINIAJ-CSIT'CALILLSA4EZS. Z&
                                                                it./ppk.i.&1-
                                                                            sN444.$4
                                                                                   ,SE.64ônt:.Q




                                                      M ENJIVA R ATTAC HM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 10 of 92
                                                                                                                                                                      PX 1
                                                                                                                                                            Page 329 of679



         Sim pl:




                                                                                                                                               +
           Accident,CriticalIllness& SupplementalInsurance                                                                          Shop HeaIth lnsurance
           ':-'ix.fans-e '-erc'.
                               ;'
                                tc)cvc?ln.mkzeilnd w'
                                                    t'eprije.'-er''se:safts!/%:?from 'pcses'
                                                                                           so'.njuw ,
                                                                                                    %ctSuvrtCz'tpc'a'à''
                                                                                                                       -e:.'
                                                                                                                           ûa,xd
           '2.
           :  -ppqtl.ttsetlr.a.p'Jurz
                                    'lrv;tjdre JeteL)1'..
                                                        rq.1So J$
                                                        '       2juo:!k''i
                                                                         .tt




           Calluwtotlayto Ieam how eupplernentalin- noeman workfor- .Ouragentloan




                                                                                                                                   M ENJIVA R ATTA CH M ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 11 of 92
                                                                                                                                                                               PX 1
                                                                                                                                                                       Page330of679



         Sim plp                                                                                                                               Z(
                                                                                                                                                Ca
                                                                                                                                                 :
                                                                                                                                                 âk
                                                                                                                                                  ot
                                                                                                                                                   .
                                                                                                                                                   c
                                                                                                                                                   1l-oz-,aa.




                                                                                                                                                +
           Frequently Asked Q uesitons                                                                                          Shop HeaIth Insurance
           '
           'b'blLt
                 .aflskverthequiestlonssoyf>u dorl'ttlake kitnyt




                                                                                                                                      5,tvF'PL.EMEN7>..
                                                                                                                                                      :ifdFJFEJNC.E)




           Jeduc:tzse'RodtzaljyariHDH$3clti'es'
                                              no:t>-veran9dt'
                                                            zk
                                                             Dtorkrintsttencemecheaper.rlsu'NnDerfeTn'umsFhe
            tlefref:'kf.
            '           :3:1HDHP stht'fûtlt stte.ospefr'
                                                       ,$.
                                                         4-4771)Fa;':kl'J:lu'ethfrtlibdufltcl:
                                                                                             ':
                                                                                             tl1%metyoup.'
                                                                                                         a'
                                                                                                          k''?kp04.TN TT:tlqe
            kat:hknufxràSJmi ?F
                              JVQ/ Cte3flq'
                                          irHDWVY d  '(7elfitDaqw'thIQOX'pCcl'   .ipt
                                                                                    kzrtWc'i#%
                                                                                             )
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 12 of 92
                                                                                           PX 1
                                                                                  Page 331of679



         Sim pl:                                                 Z(
                                                                  7
                                                                  a
                                                                  .
                                                                  !
                                                                   '

                                                                   1
                                                                   c
                                                                   r$
                                                                    o%
                                                                     .)4t
                                                                        ,c-,aa.




           O urCore Beliefs                                  GetTo Know Us




                                                       M ENJIVA R ATTAC HM ENT A A
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 13 of 92
                                                                                                                                                                           PX 1
                                                                                                                                                                 Page 332 of679



         Sim ple)7'.
               :.......




             CAREERS                                                                                                                     Shop HeaIth lnsurance

             liiI
                -l,f),He
                      :)lfE,
                         a1tt)


             AltldtateMal
                        lager
             ReperGcnthatwtilbesuccessfull     ctnl:iro'e,GGosnetmethathaGexptboenc/srtanapn!llma:l
             generatlt)qfocusp:
                              tdadNertrlei: lnthlssgecificJ()!eyouwxldbewflTketng'#4hLeadBuyefsamitr.r1o2d
             scz
               tpues Flep'shernuslbtrJàbletofnanage(tetaisNmvlpssly derrvonxratelfrtpeccabgecroalrtkzafwork
             ardte

             QualstyAssufanceAnalysl
             QualltyAssuranceF     v alysk:IIA/Isrmspofhsct/lefofassessmgthec$$aldyoftheperfonnanceetm;r
             (;xl.J-'.@4.:.s
                           asaacu'906.
                                     '.
                                      wl.
                                        '1:.rla.
                                               'aà.
                                                  a'
                                                   g):.auj.1oafl%'.9.S'
                                                                      xlstnrlkkf..
                                                                                 f.lau'lk'
                                                                                         l.
                                                                                          'z'
                                                                                            tmzk.1hajbA.ljxkg
                                                                                                            jrzlwfiktbyz$T:I%t!iz.
                                                                                                                                 'TTf
               F8'ters                                                                                                  '
                                                                                                                        x-
                                                                                                                         ovï(;
                                                                                                                             . n!
                                                                                                                                n




                                                                                                                                        M ENJIVA R A TTAC HM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 14 of 92
                                                                                                              PX 1
                                                                                                     Page 333of679



         Sim plp
                                  '
                                                      x                         ll
                                                                                 V'
                                                                               '''
                                                                                 z



                                                              :''.
                                                              ;
                                                               è .'lk.
                                                              ..




                                                          e


                                           '
                                                ''
                                                  1
                                                  ,

                                                  1
                                                  j
                                                  ,
                                                  q
                                      ).'...-.- -..
                                                  ,



                                                                          Shop Healtb Insurance
                                                                                         CJXREERC.




                                                                         M ENJIVA R ATTAC HM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 15 of 92
                                                                                             PX 1
                                                                                    Page 334 of679


         Sim ple.$)l..
               >.....,.                                            Q(800)492-1834




                                                        Shop HeaIth lnsurance




                                                       M ENJIVA R ATTAC HM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 16 of 92
                                                                                              PX 1
                                                                                     Page335 of679



         Sim plej2:
              s....                                               O(
                                                                   28
                                                                    .0
                                                                     1b0
                                                                       .
                                                                       1
                                                                       .
                                                                       )492-1834




                                                        Shop HeaI
                                                                th Insurance




                                                                  MIF3tChN!(VALDES




                                                       M ENJIVA R ATTA C HM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 17 of 92
                                                                                       PX 1
                                                                             Page 336 of679




          Schedule An Appointm ent




                                                       M ENJIVA R A TTAC HM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 18 of 92
                                                                                                                                                                                                                                             PX 1
                                                                                                                                                                                                                                   Page 337 of679




                                                                                                                                                                             4
                                                                                                                                                                              )
                                                                                                                                                                              . '

                                                                                                                                                                            . %'
                                                                                                                                                                           ''W         '.
                                                                                                                                                                     Z. f//'..,        .
                                                                                                                                                                                                            '          nx w
                                                                                                                                                                   ,e./       :
                                                                                                                                                                 )                                  t                          '
                                                                                                                                                              ,#                      i             .
                                                                                                                                                            4:
                                                                                                                                                       y'
                                                                                                                                                         /                            t z'
                                                                                                                                           'Gw
                                                                                                                                             eu.
                                                                                                                                               xs*
                                                                                                                                                      ,
                                                                                                                                                        7/         s..       ',,       j./ z'               q
                                                                                                                                                                                                            j
                                                                                                                                                           .A
                                                                                                                                                                                      t(j   .
                                                                                                                                                                                                            '
                                                                                                                                                                                                            7             .
                                                                                                                                              >                                    J.$          .                ..&




                                                                                                                                                                                    ït
                                                                                                                                                                                     '/
                                                                                                                                                                                   (<.
                                                                                                                                                                                      ,)'
                                                                                                                                                                                       ..
                                                                                                                                                                                     ' 1zt              .
                                                                                                                                                                                                            .
            In The N ew s                                                                                                                                                                   Shop Heelth Insurance




                                                                                                                                                                                                                  OEOP.-f



                                                                                                                                                                                                                L''b%ïjF/N''




           $%*salen'ecv4%'1?yttc?'ceaïîes'>r.drtectie.'
                                                      aICU SruM edtxGa+'C)G$:93''n(3lc)rcomc neq!L7j:hey'gerkdl)rc.e
          devetoprrnetntl'saEt :lPatrorta.adc$nctnatJj'.ee?:;tpngtlnestate'sv'ftzrkfor--elsootvparle;fthel'
                                                                                                          rjsslcltn '1trp
          24
           7-ch
              thf'tartmatthegerder.;apks:     s'
                                               Jrzme!!
                                                     A)ot;tnt:lz,eat-jd
                                                                      'ressk%'kvee ma/ .ngaccncet-edeffos:%xh'efé.qkntgtt!nc
                                                                                                                           a u.
          frcàrtev. %%#erexztzrmslu:h .%dfld nd'.
                                                jVirh
                                                    xmep:n 7% rll=
                                                                 '.erlii'fRl'
                                                                            k%:1s
                                                                                'yt%y'
                                                                                     :Ac
                                                                                       wl
                                                                                        *1
          Aklilh
               xlrd)n.
                     g 1:
                        .:1JLNZ'ElG- lt'
                                       ;n eliecklrkbze'.
                                                       'llfe.
                                                            'J
                                                            ;,3rJ'.
                                                                  JZ9ln'
                                                                       :t :%J':JrE.ninTetwh Ss:)um F:-
                                                                       .'
                                                                        .                            .p!..
                                                                                                         r1d '
                                                                                                             strhe p.
                                                                                                                    :rt1r ta.
                                                                                                                            cC;
                                                                                                                              I,
                                                                                                                               8t-,.(:
                                                                                                                                     )'
                                                                                                                                      ht
                                                                                                                                       b
          rrcmrcll'!(05r67'   /.tfhclr;1r0t)9'
                                             1.
                                              3677
           '
            h?.zrr1J(#tnt?a#t7àï&,r:$?1ffb' ibg!7tnIjrfy.4!7tl;à)tq%à(#).:1Nl:
                                                                             Jyt:t!ik#:'
                                                                                       t7fik!jFttjrrkir;ç.q1l.cl9(1:)tlrfr)rhhà(i1:47l(;*.3nJà#trtC!rLf?rh.:)t()flEt
                                                                                                                                                                   Lêv.7
          'pnt' .xt.upadklllltzrreîDarsne''stnt         -.rud?rtg s ysde!F.5fArds tzhalm geachiitterr,eySharrv'a Screckrpfuvi                      arld #heStnheckrtow'
          f-'u'FL)rlclotlc'in'
                             vkqnki.ujc)!.kltes;a''t1c>clï' 1r!ic)rha!1p!Cîrlt'ctclitgllr'
                                                            .                               st?tflAt:st    7f)>:k)'9$)''1'i5!.;;;rt)û;earrltstp   'tq;r?.
                                                                                                                                                        j'!u?rrhakïga
          grealdtfferegpcet?'pS.k'        )u'r'T'stzrida''




                                                                                                                                                                                   M ENJIVAR ATTACHMENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 19 of 92
                                                                                                                                                                                   PX 1
                                                                                                                                                                          Page338 of679




           '

            ABOUTSIMPLEHEALTH
            Si'r'g'izi-.eultfnjs..:qQiF
                                      ltrtvice nlkuref.l. 'ebç..)k'bïcigtz'
                                                                          Vy.z,uerk'htè.gcil50 iyoles '
                                                                                                      rbeftok'''kl4
                                                                                                                  ur
                                                                                                                   7.2
                                                                                                                     .(
                                                                                                                      t'
                                                                                                                       ckr''.
                                                                                                                            'ikn.p.two'nsurr'e,F.
           vvtlhnaX 'ce'dcqbleheaptlnar-tll'fe nfwur.srl'-.eoçl'chp. irer-slvrl''
                                                                     '          x.l
                                                                                  ' CAJi%ddual
                                                                                  .          .sa'Cdfaz'ëite.'
                                                                                                            lgfi:trerlealth)r'':
                                                                                                            .                     Jo<.:
                                                                                                                                      )nc.i'
                                                                                                                                           ?
           c'-t'etagelr'ehsvartgrnt;''eet:tr'l'es    rn mcte abtau:Jskmp'eL'ieattt'4Ek        Jk: . ..- .k




          Insurance
          K)C'
             rltstr''r
                     yC Ci.)r't3eip..%%at&u)t3ai
                                               'oJJ!fldrl..:
                                               .           1!Ierï,.
                                                                  dd'n&,urlrjc.;ecz:)keregeftrr'
                                                                                               tèZE;L$
                                                                                                     7èpli:
                                                                                                          l*4ealt!).
                                                                                                                   4r'(
                                                                                                                      1 tsstsszt'c'tt;c'
                                                                                                                                       npar.y
          Eûmptehnsurarceueaclsesthehrchhelmdrkelang                    'etcerbasedl?lFtzt'tLauderda.esh8ah'asprevltntisty)74*2of
          C1*''ltrleC;acl.??bt
                             r'!.
                             '  s'
                                 lli.
                                    DnlI     ';
                                       'Ark'A'
                                             .tlilcvr:hldf
                                                         zr'?E1!dklisêt'
                                                                       ttm.
                                                                          9C%'
                                                                             .i)t.rN 3thfltefrnfl
                                                                                                'xVlï'Cf!2)
                                                                                                          'r'tq
                                                                                                              lfe1'OCorbmfS'-Q'$71'.
                                                                                                                                   d'.
                                                                                                                                     ''ha.!
                                                                                                                                          l2
                                                                                                                                           4
          bakzhei   orry'rlmanagelrerx:lrjftnrmatlcq'xsystec':rifrclm l-ltlndalrderrlatlor'ali-tnikortlît'j



                                                                 i .       1'
                                                                            .             .:

          ëf..)$2IHiï.;iicolNh
                             T'xerèt
                                   ietnut%e ye/rt()(2l)pîl'
                                                          vrrie/ts(0làï':$f0fp'fjll;)lf;lkift'iA'l)h.Aj
                                                                                                      zrlflfr'flf5;r1UDl/li)rTflrTri:sOi
          demenpa.areprecjcte.  zt':lexcœ daquartefJfi5trlklfen ':jelliir:acr/rdsrgtothezkcteimer'sAssùvciattfant           !2G. 1(?
          Asznelmez'sDtsease F'ac*sar  nt2i
                                          -tgiires'eflor!'eleased Xlesdqy



                                                                                                                                                    M ENJIVA R ATTAC HM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 20 of 92
                                                                                                                                                                                                     PX 1
                                                                                                                                                                                             Page339of679




           AC..
           .  J.Ut3ï
                   'mr'leSn&ararce tea' zsSmrletf'îxuvrk    ce eadi'F;, aPeï'ffJr-t
                                                                                  fitBf;
                                                                                       e Daled heali' 7efli'rii:.on theeAflrst
           commsytedtctc ..ener
                              atjr'c
                                   'par'd det'verr'nt
                                   .4               'y
                                                     prri-
                                                         crqilatèp'yz-
                                                                     zdt
                                                                       rarztoztEthefna'-.k
                                                                                         :T)R ilflrrrihevetaa.esthf)reac;t  .kpftps
          crclfxs.crllcreiflet-brrrlprnw'emcbrketrk' li'3rtr%r.
                                                              'laflcl'!:Stlrllt'Flflt'
                                                                                     .:
                                                                                      irNztflf
                                                                                             zhtnflcogh'10deiùt,errttsujtsars
                                                                                                                            ')?.'yïtnl:.l5;rt'k
          srïavdald. 'lT'
                        ;.
                         '
                         Itatkrnmotezhrau'
                         .                 t.'3Irvf)'
                                                    .f#trsurence6eadh'v'slt                   '...'.v >'..

           F1F'
              .AD .ah!OR1:



           S)na;)iet''   Meatl'
                              nCE'  !3.  3'te'veIlottmaIAurges%         .'kyu'h Flct'tla'e:;)d<-zj7rslo a;qrl''hzrila'Jd(ttuf)gtneakth 7f''.
                                                                                                                                           F3'
                                                                                                                                             .itJ3t'
                                                                                                                                                   Lu
                                                                                                                                                    ''e.r
                                                                                                                                                        '
                                                                                                                                                        .
                                                                                                                                                        .'
                                                                                                                                                         ).
                                                                                                                                                          irltfln.'l-
           çz''
           n  x',1261$:.FT AUDCRD?'.                   $ r F'ï.a 'YIJN'SETIAITf?IIEL7.Vaybe'/oumiz-            t,e.cflctenefsroljrretn:trlttxehealtj      n
           fDqlurartc-
           l             e ma'k.emJace '       rhek7''joes.s.seaF;y:xDpti        s'-estde especka'lyz'#'    .eraF  tispf)e.qr5ov..ewr.e.eëmtrnt.ls-leaëtt'aiire
           tq5d-
           i        aubje.edt.le. 'lswk';e.tCltaar'eszcle ttlt         r'rea-et'l$'/fhctpst'st
                                                                                             sstiseu'ater:2.:187.ftsurartlerote'sanddedunîrbles f-)r
           tà(e.       b:ttttr5.
                :.)ttl..
                       .        23f.
                                   71..
                                      7.:%sl/
                                            wakti'..2l1''
                                                        a?
                                                         s4s!tt15thdIk'idklal:
                                                                             'sto:abtiijrq'fi.àti.)C drQ1a'.%
                                                                                                            d z'hjCow  . t!*'e mkxvatj%pf     'tk'%to2a'. t
          :7Jet skldl'e'y lnsurf'. '::Sh;-u1d Gorrheeh.qqIM J nacriec
           FlF.>%D K.   !OSE



           'dei
           î  adrstBeneftt:iCerèter psurana-eBfc)kered
                                                     ;eExparcstosk-zaaFlaz.7r %Yer75tclAUtll
                                                                                           wlore(lplc'
                                                                                                     espnN'
                                                                                                          Ttam,
          'Drldt)dcF
                   3télt
                       rTa1*Lpi?:vrk-Mey15.2:
                                            .7!5-Hot.Lhhb.ioh'lb ?2'
                                                                   r,â-t
                                                                       'BUS.NES.SW.'Fiït- Htult)i!5.
                                                                                                   t)refitsCenCfr.afu91.
          SerbAC$.hna:.osalJnsttrarst;t
                                      'ùbrtlkerasyefirm drjccaàit'h
                                                                  tlrlterbïBetl'r!l-$(7cîxw?
                                                                                           .7(A(
                                                                                               .tF)a afs.1f
                                                                                                          lneq'?thhe&..e(33!851
          grw
            -w>ng !rqtherhel'qc'n taa:anr'-EintlerJ'heooaomg L'   bf't:
                                                                  ,    $tlffpeeiioi3of
                                                                                     ;aRatk')r

           .             xf        ..' ..1
          TbyQil%HealtnselRet'ttt
                                $Cerèt'
                                      e!Ansèklwtlcesk/akojSttatew.
                                                                 :1
                                                                  'ffprtf.
                                                                         i!ylatls
                                                                                ynalExpdnspop.Tuesdrly!7Miif2f215E
          8 $()AN,
                 !ET HOLLSWOOD F'aI rr:
                                      5uflëFIEFJSVtfli
                                                     :ls'
                                                        ? Heajlm BerjehssCenler:ftjilserkzlcer'atltnrtôsnealth
          'rsw,ranc.ew encva.,4cezlcertlerDasedinl-ioîlpzocqc E cii).amdq' meafLhefastestgfcztr)gtntr'ana-
                                                                                                         .pon,rlas-
          a'rsputnt'zz.:l.
                         3mat!,eypartpt)r(rLFle?itïear'czb'aacit
                                                               yalr'r't!cry
                                                                          'rrpl/'rgwozks('
                                                                                         irtd'nersthî;


                                                                                                                                                                        M ENJIVA R ATTAC HM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 21 of 92
                                                                                       PX 1
                                                                             Page 34O of679




                                                      M EN JIV AR ATTA CHM ENT AA
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 22 of 92
                                                                                                                                                                                            PX 1
                                                                                                                                                                                   Page 341of679
#

    !
    --
     'û..ê
         :
         ,ilF'
         '   )

                                                                                                                                                            15irf Tine tl*r?
        .      '           . ..
                                  ,a.yyf.
                                        j!ateNjanagef
                                   â.' 2 :          i    '
            ;k.'
               .u:'.               rhemrsontha AvtlsesuccessfulirthssTcceTtssomecqûlhatNasexperlencernsnaçynq0.2adgecedatcoinfocused                   Returpim.juwr?Pl
                                                                                                                                                                      eesee nin!
                       '          advectisefs lnthtsspecAcfo12youwlllbflwcrk/ng wltbLeadeuyeraatndorleadsotllces lda'Stlemustyeatllpto
                                  frjanagedetagsflawlesvb'fdervf
                                                               znstratetrrpeclzabtequaljtyefworkard be
                                  Qtzallt.yAssufanteM alyst
                                  QtjalltyAssurarlce.
                                                    v alysttQA)isiesgcns.bleà)tassessmgtheqttaiûyof1heeffefrrkarcekji511,.      (Ea3I('enlell
                                  assaclsteswllodeal'ethaurleads.'pcsfermalcustomers TlleC.' IA wlt!monlloflnbtylindantitulltoursdcagtsarld
                                  fesmtbnsesl'
                                             4asse' :sa'gslKtatesdelneatltzrtefhrlicalaccuracy cbslclfp4efsetvtcêpfy!f
                                  Medja         rator!sDîrectof
                                   9 ?7 ' '011'. '
                                  TheMefhaOpelaftonsOrreuortsa keyrolawqthsn ouf%larketirlgleam Asthemedl a operat.onsdlrgctoryeu,wll
                                  SwerseeaI9a*erlyssrtgard campmgncpecabons pustnta andkeadtccreatqandlmpternen:pdan:ito'rzotzeand
                                  rrlarxyrrtizea'
                                                Iqcarrpatgnstnsupjxrl()jcur(>.
                                                                             */allgft
                                                                                    wdhstfztegl
                                                                                              s'Yciu$u11t
                                  HealtndnsufanceSalesSiyectallsl
                                   J8 '        D J
                                  SkrrkjHet'fea:hh:
                                                  ikloktngN)fhtghlymotlvaled4nlenillgtqtc'odcodualslopplouronta!zfaklnd$ngiltanr.ealjer4('
                                                                                                                                         .'
                                                                                                                                          /
                                  k'
                                   bl.ofrera' zbtar'tarit:dynamlcerparcmmerl
                                                                           twheretheskyISthellml  tfofimtentlaîgrowlb andyajuê 'rheHea:h
                                  qnsetanceSalesSpectall'   sttderstwahlshestret
                                                                               zr
                                                                                zlt)fexperLsetnthe
                                  He
                                  -
                                    dlth.ErNklrarlceSales5r113C131!st
                                   .       -, .,.   s,
                                  Ssm;* idee#.ht
                                  '            stoltlngforhl
                                                           gblyrlwtp.atedandenergetj?Indlqz
                                                                                          seualsloplrloufonec,fa kln4iaaurancilagensy'
                                  vslbto'erawbfarltarz(tmamlcectqrtmrnentAherethtjzkvisltlellmltf/rpctentka;grceqdhand&a
                                                                                                                       'lve FhkzHcaith
                                  lntyuranceSalesSpectalpstc''ersthehmhestIevelofexpertklelnthe
                                  I-leal
                                       thpnsuranceSaleG54:*.:,1111
                                                                 st
                                  . .     -.    .1 .2.   u
                                  Sl=;4eHealth.skmkqnfj%?llpfjlllylxtsvkztedarldeneftletlcsntgkvklualskoyat
                                                                                                          netxtArt:ofakindulsbrafhceageccy'
                                  /fet'erazbfantaodcbmarrllcefwvonrsvs
                                  1                                     zotwtlefetheskyIStbehmltfortzotentjalgrowthal   7d.
                                                                                                                          ,alu/.
                                                                                                                               !'rheHealth
                                  'nsvrasceSaiesSptkcrahsttlXrsthêhtgbaslI@vetarexperllsepnlhe

                                                                                    < 1 >




                                                                                                                                                M ENJIVA R A TTAC HM ENT A A
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 23 of 92
                                                                                    PX 1
                                                                            Page342of679




             M enjivarA ttachm entBB
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 24 of 92
                                                                                                                                                                                PX 1
                                                                                                                                                                       Page 343of679


              4:
           SlL4j,                                       :
                                                        c'
                                                        '-'    5ë',,. ,b
                                                          %st '.
                                                               r
                                                               '


                                                      Im prove our Lead Strate
                             tetSftnplelnstkrarceteadshelpyfxlimproveyourIeadgenerationstrategyalldgrow yourbissiflesstoday




                                                                    A PartnerYou Can Trust


                                                                                                          ....I
                                                                                                              -A
                                                                                           fer:st
                                                                                                OTm
                                                                                                  a-'
                                                                                                    $L
                                                                                                     .' h%
                                                                                                         j
                                                                                            , tj'
                                                                                                . '.
                                                                                            v.
                                                                                             wv
                                                                                              z:
                                                                                               ;
                                                                                               q
                                                                                               ' pj
                                                                                                %.    h
                                                                                                   .' .




                                                                                   CornpetitivePIicing




                                                                      W hy PartnerW ith
                                                                    Sim ple Insurance Leads?




                    '
                                    . --..   X
                                      =-....-..-q&   jLUJJ
                                                         :TXUJ===...
                                                                   -....-l........
                                                                                 =7.ULU:r.=ZC.
                                                                                             7y
                                                                                              -                               .J'%w   .,.--....
                                                 )
                                    ty..
                                    !' jj
                                    '            .   j                                 .
                                                                                             j kf
                                                                                                .-
                                                                                                 *
                                                                                                 ,
                                                                                                 '-w
                                                                                                   .-
                                                                                                    '
                                                                                                    k
                                                                                                    s
                                                                                                    .
                                                                                                    '
                                                                                                    ,:
                                                                                                     t j  ?.-
                                                                                                            .
                                                                                                            --
                                                                                                             w.
                                                                                                              s
                                                                                                              j k      p
                                                                                                                       /
                                                                                                                       #
                                                                                                                       j
                                                                                                                       ---'
                                                                                                                          -)) Cy
                                                                                                                               ,
                                                                                                                               .-
                                                                                                                                .
                                                                                                                                ,-
                                                                                                                                 z:
                                                                                                                                  z
                                                                                                                                  tjq
                                             ,.                                            ' 1  , k
                                                                                                '         -   t            '
                                                                                                                           )   .
                                                                                                                               I
                                                                                                                               .
                                                                                                                               'z
                                                                                                                                ' -
                                                                                                                                  '
                                                                                                                                  -'!
                                                                                                                                    )
                                    Q.7;pc-.-..
                                        ''
                                         .                                                 '.
                                                                                            sI
                                                                                             .   .
                                                                                                 x tr
                                                                                                    a.. y
                                                                                                        c
                                                                                                        --
                                                                                                         .  -'
                                                                                                             -r.-
                                                                                                                .  --
                                                                                                                       l
                                                                                                                 î ,.--y
                                                                                                                       ,j
                                                                                                                        -
                                                                                                                        -j
                                                                                                                         .
                                                                                                                         v
                                                                                                                         -i
                                                                                                                          '
                                                                                                                          y
                                                                                                                          e
                                                                                                                          tj
                                                                                                                           '
                                                                                                                           -
                                                                                                                           --
                                                                                                                            .
                                                                                                                            ..
                                                                                                                             , )
                                                                                                                               -
                                                                                                                               '
                                                                                                                               .
                                                                                                                               v
                                                                                                                               -  #
                                                                                                                                  ,'t
                                Z
                                j
                                .

                                .
                                 -
                                 )l1
                                ;-
                                   y
                                   h(
                                    y
                                    '
                                    j
                                    ,
                                    .
                                     )) j
                                    ,, !   ,- .
                                                                                  ry
                                                                                   :x
                                                                                    .
                                                                                    k
                                                                                    ys
                                                                                     q-
                                                                                      s
                                                                                             j.
                                                                                              x xxz
                                                                                              ; !:j.
                                                                                                    j
                                                                                                    -
                                                                                                     j
                                                                                                     y,q
                                                                                                     ..
                                                                                                       kj
                                                                                                        -!(j.
                                                                                                            ,,j jj;t
                                                                                                                       y.
                                                                                                                        ,,
                                                                                                                         j,) .-jr( ,
                                                                                                                                   ..-
                                                                                                                                                   ..-
                                                                                                                                                   .

                           !
                           k /
                           ,     1-1 l                                            j -
                                                                                    '
                                                                                    ..
                                                                                     / #. -!-($
                                                                                       -             , :;
                                                                                                       -           ......
                                                                                                                   - . .,
                          ll
                           .: 1'i'W
                                  1' k
                                   1 -.
                                    -
                                      ..
                                       -.
                                        2--
                                          .-.
                                         .' .-
                                             ï'
                                              .i
                                               .
                                               L
                                               -     .
                                                ----..   .
                                                     ...-.
                                                         -  .
                                                         -.--
                                                            -  .-.
                                                            .--- -:
                                                                  ..
                                                                   ï.ïyq-.-.yy
                                                                             ..
                                                                              j,.
                                                                                      '- k --
                                                                                ë-1 ( '   h
                                                                                          ,'   %
                                                                                           jt '-
                                                                                              .-
                                                                                                  ? u,
                                                                                                     -'
                                                                                                      '  '
                                                                                                         !:
                                                                                                          !   ''! j
                                                                                                                  j
                                                                                                                  y
                                                                                                                  j
                                                                                                                  / -'
                                                                                                                     )
                                                                                                                                             ,

                                                                                  ..         ?y  ,                                            .
                     '
                     x
                    'I
                    :
                       '
                       s
                       -   $1
                      ;1). I j
                        ,     k'  o.                                                  '  ;/:'' ' k
                                                                                                 jr
                                                                                                  j) k  .
                                                                                                        L,,
                                                                                                          ..t
                                                                                                            1,   .
                                                                                                                 ,4 ,b,),cj).
                                                                                                                        ...                                     -
                    h
                    .î
                     .y '
                        -I
                        ',
                         ''.
                           . 1
                             jppj
                                ç'                                                                             t
                                                                                                               k1
                                                                                                                                         .
                                                                                                                                         .                (jd .I.
                                                                                                                                                                ,,
                             , k' 1.                                                                             ,,           $j
                                                                                                                              l         1
                                                                                                                                        t                 c!  f
                                                                                                                                                           :...t'
                                                                                                                                                                -
                                                                                                                                                                .
                                                                                                                                                              f..
                                                                                                                                                              .
                                                                                                                                                                  ,
                                                                                                                                                                -..
                                                                                                                                                                  -.
                    - ...-
                             '-II
                             -   1'
                                  1
                                  L                                                                                t
                                                                                                                   tj
                                                                                                                    1/?
                                                                                                                    '
                                                                                                                    . . .t              t
                                                                                                                                        '
                                                                                                                                        ,          :,.
                                                                                                                                                     r    k.-
                                                                                                                                                            .-,
                                                                                                                                                              /
                                             Lh                                                               ZJ<
                                                                                                                .             .;      J%,         aktts



                                                                          Getthe edgethat
                                                                                                                                       M ENJIVA R ATTAC HM ENT B B
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 25 of 92
                                                                                        PX 1
                                                                                Page344of679
                                 guarantees YOUrSUCCeSS




                                                          M ENJIVA R ATTAC HM ENT BB
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 26 of 92
                                                                                                                                                                     PX 1
                                                                                                                                                             Page345of679



          SIC '

                                                     lnsurance ea s ervlces
                    Lxtenvve etïortsartrmadetf'
                                              )r'rtdpntatt'
                                                          ntt'eintegrjt'k'afnt'lgualpty'olt)tJt'rls;.rrlrtceleeydstoelnst.:e'llizxymurntatnparg'
                                                                                                                                               n knflget
                                                                                                                                                       dt'
                                                                                                                                                         y
                                                                                ar)(1s'u.
                                                                                        2qes:5
                                                                                        r



                                                                               mz'
                                                                                 Z-
                                                                                  LT'
                                                                                   ='sx- xx
                                                                              Jo        o
                                                                                                                                              (
                                                                                                                                              -1e
                                                                                                                                                r)
                  IbealthInsurance                                           AutoInsurance                                              I-somelfssurance




                        1t1                                                      t b z-
                      lr-n.1
                      l I
                           I
                      (-.-,8-
                                                                                 .Xkj.
                                                                                     ---:                                               .k(
                                                                                                                                          ck
                                                                                                                                          '
                                                                                                                                          -
                                                                                                                                          '
                                                                                                                                          =>
                                                                                                                                           (;        kxN,
                                                                                                                                                       -



               MedicareSupjylement




                                                 Insurance ea                                    Is I u lon
                     SimpùelflsufallteL'zadbèzlnppcsysahypeî.fkxusedstrategiip:rxer;sto captufe.qualifykqndœ iiverhighlytalgetedifnsurafnc,e
                          leadstobtïvers.teadsareconrinaalfyoptlmiredfoi'maximplm rtxttklltsal-,dcanbetahloredto'y'ourspeci'
                                                                                                                           hcbusjness
                    reqtîdrementsanddistributionpreterences.W egtlaraîttçce t(x7*.6cuslotnerrtatistatxon -.oursourceshew eaqllxren tiualifietl
                                                    ttlroughacfymprehensivescreenlngandor  ltitnizatîn')process.

              Host& Post& Pillg/pest                         Callzouting,WarIn& LiveTransferLeads




                                                                                                                          M ENJIVA R ATTA C HM ENT BB
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 27 of 92
                                                                                                                                                               PX 1
                                                                                                                                                       Page346of679



          sll
            -
            r;

                                                 ealt Insurance ea                                 eneration
                                S1lgecterateshigbqtaajitytearlsbyIevefagisgvatifxtsinterrlalandexterflalchafhnels.thisilsctlzdesratltbvt?b
                                  plopertiesandvendtAr/afhliatepfograms.Oufaim istohelf)ourpartnersdfivetheirbuliness.ilncreasirg
                              f.onve!sionsatldtevenuesbysuf-cessfulsyjnatchingbuyersvviti)illsutar'
                                                                                                  iceproductstbatmeetttkei!ntledsantl
                                                                              budgets


                          Ak                                                                     f -7
                    ('
                    l   snu   n '
                                     1
                    ) ........ ......:
                    <                                      cè
                                                            @                                    l 12
                                                                                                                                       V
                                                                                                                                       L'
                                                                                                                                        +
                                                                                                                                        -
                                                                                                                                        7
                                                                                                                                        4$
                                                                                                                                         )
                                                                                                                                        -w-.<M



           &)klExclusively,Sbtaredor             Affordablm competitivePricing           Ctlstom izableCampaigns            ValidatedHealthlnsurance
                    Aged                                                                                                             Leads

            *

                      j?          X                         f    ''-'
                     s
                     i
                     '            .
                                  11                        1     f                                çC-y' ;;/                            J
                                                                                                   u- 6
                      kN.x.   -                             1-.-.-...o
                                                            k         g
                                                                     ..



            ()tlli:/t)rat)leirtftf,al.T'ilnltr      Ecoflomicpricingavaipable             ExclusivelyGertefated              HighQualityGuaranteed




            I''IO IG IrlstlranceLiw TraY fers.Thisoptionisidealforagencies.callcentersandaggregatofsthatarelookingfo:'lf pA-compliant
            IeadsthatbavctxzenscrecnedinordtnrtogenerateIivectlstofner.


            HealthInsuranceW arm Tralufers.Bestsuitedforpartnerslookingtointroducepotentialbuyerstoaliveticensedhealthinsurance
            agent.ldealforagenciesçalluentelsaodac regatorsIookingforIfpA-compliantIeadsthathavebeenscreened.


            Fxrfusive1*..a1#.hlnsuranceLeads IdealforthoseIookingtospendmoretimeclosingdealsaodlesstimedialing.Theseleadshavenot
            beensolicitedintbelast30daysffx healthinsurance.Greatforifydependel'tayeots.healthîrlsuranceageflciesIeadgenerationcall
            centers.brokersandac regatorswillingtosc ndmoreinordtrtomaximizeROIandeffort.


            Ure,old1-ka1thInsuranceLeads FxclusivehealthIeadsatamoreaffordabseprice:theseseadstlavetypicattybttengeneratcdwithinthe
            previeus24hoursaf'tdnotsoldtoanyotberIeadbuver.Fsequentlyselectedbyhealtt)illsuranceagencies.c-allcentersarxlbrokers.


            remi.<xctusie f1ealtl,InsuranceLee s.SimilartoexclusiveIeadshoweverthcseIeadsaresharedwithanlytwoleadbuyers.Sem i.
            e-xclusiveIeadsaretypicallyboughtbyindependenthealthinsuranceagents,healthinsuranceagents.healthinsuranceagencies.call
            entersandbrokers.                                                                               '


            rA aretll'lealthInsur'anceLeads.Bestforbtjyersthatcanmakecontactwithconsumersinreal-time.leadsarectirrentlysbaredwithno
            morethanthreeIead buyers.Partnerstypicallychoosingthisoptionareindependenthealtbinsuranceagents.healtbiasurance
            agencies,callcentersaïndbrokers.


            Aged        lnstlr'
                              arme1-e.:;+ .Bestforbuyersthatcansiftthroughlargearnountsofdatahlesandmakefastcontactvvithconsumers.
            Partnersthattypicallychoosethisoptionarecallcentersandvarioushealthinsuranceagentsandagencies.




                                                                                                                  M ENJIVA R A TTAC HM ENT B B
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 28 of 92
                                                                                       PX 1
                                                                             Page 347 of679




                                                       M ENJIV AR ATTA CH M ENT BB
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 29 of 92
                                                                                                                                           PX 1
                                                                                                                                  Page 348of679



          slc




                                                                                t-lk--                         (s
                      l
                      1
                        s.u                                              xu==       g;                               ($
                                                                                                                      -N

                DedicatedAccountManagers                            FlexiblePaymentM ethods                  CompetitivePricing



            Top Reasonsto Buy Sim ple lnsurance Leads                                         W hoW eSellInsurance LeadsTo
                             .z!
                           .,e '.
                                4cgeteflFiigbQuatityteads
                         ve(uq:ttAmirat-  qele.:.
                                                t!'lDistribilttoo
                                                :
                               .x
                                .zConqpevitivePl'fcing
                          ..es'xctqlsibeztq.
                                           'Get'
                                               uaratedleatjs
                             < F'leas'tnlnrsurar<'. eteac!s




                                                 ContactSim ple lnsurance LeadsToday




                                                                                                       M ENJIVA R ATTAC HM ENT B B
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 30 of 92
                                                                                                                                                        PX 1
                                                                                                                                              Page 349 of679


          SlL*;


                             Iiate ro ra for Insurance Lea                                                          eneration
                   (71@p'exclklsiveltzadGenerationAffysiatePpograrrtoffe!Ghighcofxkrnissjtlnstobusinesspartoersarldafhtlatesthat
                    deiiverqualityfeads.OurcustonlizedapproachtoleadgenesationallowsustopaftnerA         yvitht(Jptieltlusinesses
                                                                    Ia
                                                                     j111affIliates


                                                              $$$$ Commissions


                                                                               $ zy-vu,
                                                                                        ,

                                                             zz                       v
                                                         (                       '--.- h
                                                      f +
                                                      à                : ...
                                                                                 -z (y
                                                                                 k
                                                                                    7 ssr
                                                                                    .
                                                                                        t-
                                                                                        xz        k
                                                       k.     .- -
                                                                               z.       x........m




             How theSimpleInsuranceLeadsAfhliate                                            Top ReasonstoJoin OurInsurancet-
                                                                                                                           ead
                       Program W orks                                                            GenerationAfhliateProgram
                        ..e'QrgeteflH:ghQtzaêStyLeatjs
                       'zf'
                      '.  uci
                            'orntg,
                                  abte p
                                       .,
                                        .;
                                         ?ardDistribultor.




                                                       Join ur                 Iiate Program
                    Simçjza1rlsurartcitkeatl:
                                            sprgvoesqàftllîatetkwithfltlxiblf?optit>insCocjtactUslczdew t17Ieas'
                                                                                                               nmoreabouitourleadgenerattfm
                                                                       afflIiateprogram.




                                                                                                                 M ENJIVA R ATTAC HM ENT BB
      Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 31 of 92
                                                                                                                               PX 1
                                                                                                                       Page350of679
                                                                                                                            .(
                                                                                                                             t...        x
                                                                                                                                    'JL'
                                                                                                                                       ...
.
    +..
      ?
      $.
       + P1       C;
                   )wnpl
                       examaukj
                              adat
                                 x.at
                                    ë
                                    ,
                                    l
                                    ..;                                                                       ...@ Q     h gl y s


                h1L                                                      '   .   ' ' '? ''

                                                                                     Atlthor                  Hlts
                Rex ft:Atzhelme;'sDlsease'
                                         kA/1llCostU.S.$27/78inN 13                  W''lttenbySlmcu$ALafey     .f
                SlmpfeHealthDcmates$10,(X)0TzaN.1ial
                                                   npjMar'îris'RBlPrtlgram           b%?itteobySimentrlrx?y
                                                                                     Writtenbylkmoo(acey




                                                                                   M ENJIVA R ATTA CH M ENT BB
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 32 of 92
                                                                                                                                                            PX 1
                                                                                                                                                   Page 351of679


          SlL*J '                                                                                                                              Q


                                               lnterested in orking 1th
                                                 Sim ple Insurance LeadsQ
                    W ew()u#Jlovrctohlery:abotltyot$1btlsil3essHw-i
                                                                  xdfr)!afhdtloals.Cof'ttakztSimplelslsutaflt:tlLeadstotlaytosilkeaktootll
                                                          exgxriencetea!)1ofmal'ketingj;urus.



           ContactUs                                                                                  SimpleInsuranceLeads
                                                                                                      Email
                                                                                                      iafts
                                                                                                          -élslleads.ccjrn
                                                                                                      mjdress
                                                                                                      JC'akwtaod6i'   wd.
                                                                                                      5tpfte1t'
                                                                                                              )O
                                                                                                      iloilywet-zcl,ft:)3020
                                                                                                      (8,4.4121.91)9l4

                                                                                                      BtstHtxjsstoCoritx'tUS
                                                                                                      Nsoflday7tzrkyugbFtkdzty'9clm -5pm fCT




                                                                                                            M ENJIVA R ATTA C HM ENT BB
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 33 of 92
                                                                                    PX 1
                                                                            Page352of679




             M enjivarA ttachm entCC
     Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 34 of 92
                                                                                                                                                                                                                                                                          PX 1
                                                                                                                                                                                                                                                                  Page353of679

                               D - 1e .          x                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                                                             <
                                                                                                                                                                                                                                                                                            .;
                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                             .'.'
                                                                                                                                                                                                                                                                                              ' '
                                   n tt
                                      -
                                      tf
                                       ).
                                        - h
                                          s
                                          tt
                                           ,
                                           t. '.r
                                                lrljt..
                                                      r.c.'
                                                          ...u'(t!A'
                                                                   ...:.k..
                                                                          )'
                                                                           ..c)il!'n'''.
                                                                                       t:;.
                                                                                          '. ...
                                                                                               ns.......-;.;)$é).:k.a1thr)).
                                                                                                                           n:)c.)c?t,
                                                                                                                                    .)Ek..h.                                                                   ((
                                                                                                                                                                                                                *(
                                                                                                                                                                                                                 .) ... 111,,!42).l
                                                                                                                                                                                                                                  t                                           11r9k 1
+- '-
    >C *                        t
                                '
                                -(
                                 i)zs                                                                                                                                                                                                       !                                       !:
                                                                                                                                                                                                                                                                                     1jlll :
                                                                                                                                                                                                                                                                                           1:
 .-...-.,-.-.,-, ''xpszwwws,mpIe,xeavipla,,sc.m x ,                                                                                   -1oo xc              sEs                                                                                                                   œ        o -
                  zzc
                  .  a-er
                        :u
                     . ..
                  .. .
                    --  .-p
                          .ss....:.-
                           .-                                            '1
                                                                          .,                              l          ., 1              j,1 ;'(,#
                                                                                                                                               ,-1         y
                                                                                                                                                           ;'t.
                                                                                                                                                              ,,'                                                                                                         .
                                                                                                                                                                                                                                                                                      :'1 ,
                                                                                                                                                                                                         JM %f'   .
                                                                                                                                                                                                                  ,j.. .1 ..         jjj
                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                       @.p
                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                         2) . .o    .j
                                                                                                                                                                                                                                                     +j
                                                                                                                                                                                                      pykî
                                                                                                                                                                                                         î(
                                                                                                                                                                                                          .$
                                                                                                                                                                                                           .9
                                                                                                                                                                                                           .1fr ''x.;gvLç
                                                                                                                                                                                                                        éî...k$,
                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                  J.At$*yt4k    A'va
                                                                                                                                                                                                                                           .Y.;t4     )
                                                                                                                                                                                                                                                   ,!$r
                                 I #'dk
                                      ..a.',                                                                                                                                                                  Cai
                                                                                                                                                                                                              (8:
                                                                                                                                                                                                                t
                                                                                                                                                                                                                hC
                                                                                                                                                                                                                 JI
                                                                                                                                                                                                                 0.
                                                                                                                                                                                                                  )492-1834



                     ' f''$1 ; @ *' *          $'


                     PRO VIDING
                / FF                                L                       L                                                                        ,
                I
                1
                ,
                 E                                                                                                                                                                x.
                                                                                                                                                                                  .
                                                                                                                                                                                                                               ..                              .6.$
                                                                                                                                                                                                                                                                          j'                .
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                     ...o . . ''
                1
                J
                /
                  Vlaf
                     lsthatWorkf0ryoklandyotlrbudget.                                                                                                      * ..'.<..
                                                                                                                                                           4'....A
                                                                                                                                                                   :
                                                                                                                                                                   J
                                                                                                                                                                   .x
                                                                                                                                                                   V.
                                                                                                                                                                    '
                                                                                                                                                                    .1
                                                                                                                                                                     ..
                                                                                                                                                                                                                                                           '')k '
                                                                                                                                                                                                                                                                jtz..yo..
                                                                                                                                                                                                                                                                X    ' *. ''
                $t                                                                                                                                            p..'M
                                                                                                                                                           z.j*
                                                                                                                                                         i.'      Ly':
                                                                                                                                                                     ;jS'
                                                                                                                                                                        k
                                                                                                                                                                        ..'
                                                                                                                                                                          $
                                                                                                                                                                          è(($
                :
                ,
                '
                r b%ePltSjlllpv l-lflilltllOlli!f1192thtrlgzfiàfltzeplailstpïatgjovftleexceptit7nillfaltgo ttm                                       J
                                                                                                                                                     :,''
                                                                                                                                                     '
                                                                                                                                                     Y
                                                                                                                                                     ,  * ''                            '
                                                                                                                                                              .
                jtn
                ' flt
                    chservl cesecurlyandpeaceofmlndAl    1gj
                                                           anshavebeencatel  ull
                                                                               yseî
                  hettlf lnsurancecarrlerstoensufeyouget1heplanlhatIsnghtfqhryou
                                                                                  ectedtrtl
                                                                                          m                                                                  ul
                                                                                                                                                             (j
                                                                                                                                                              y
                                                                                                                                                              .,;            ''
                                                                                                                                                                                                                                              .
                Jt                                                                                                                                                 ; .r
                                                                                                                                                                   4              .'
                $,
                I
                1
                 L                                                                                                                                                 't
                                                                                                                                                                  é1lo'.
                                                                                                                                                                     ' ''         ïh                         'z.
                                                                                                                                                                                                                                       .x
                                                                                                                                                                                                                                                  .              ..
                                                                                                                                                                                                                                                                      *
                                                                                                                                                                                                                                                                          'x''
                j                                                                                                                                                                                                                                         -*                     .
                                                                                                                                                                                            1                                                   '*                                        .V '


                                                                                                                                                                                                e..
                                                                                                                                                                                                  .                            x . -..a.J.u.))
                                                                                                                                                                                                                               .                                   .a .
                                                                                                                                                                                                                                      t...e.
                                                                                                                                                                                                                                           '4t.
                                                                                                                                                                                                                                              4.;j.jjk..jr   . &
                                                                                                                                                                                                                                                         @...t.G..w.,'
                                                                                                                                                                                                                                                                     .i.
                                                                                                                                                                                                                                                                       een:.i
                                                                                                                                                                                                                                                                            l' ;
                                                                                                                                                                                                                                                                               ..(
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 g:
                                                                                                                                                                                                                                                                                  y?:l)x,
4j                                                                                                                                                                                                                 **..                  .A*' ,.. ' ' ?                          %A '
                                                                                                                                                                                                                                                                                    t        y




                                                                                                                                                                                       M ENJIVA R ATTAC H M ENT CC
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 35 of 92
                                                                                                                                                    PX 1
                                                                                                                                            Page354of679




    j                                       7
             v'
              Q     * '' * 1: C*' 1 ,(
         '        ',b
     ,                                      â;
    1
    )
    ,PRO VIDSNG
    /
    ?
    /
      FFORD BLE HE LTH c RE
    q Plans thatwork foryou and yourbudget.
    j
    l
    % V4'eatSlmpleHealthocerhealtlnlnsurainceplansthatprovjdeexcepbomajvalue top
    jnot
       ct
        nsef'
            ?xesecuftyaf
                       l
                       dpeaceofmf
                                ndAI(pt
                                      anshavebeencafeft
                                                      jf
                                                       l
                                                       ysel
                                                          ect
                                                            edff
                                                               ofn
    /t
    j hel0pl
           nsuranc1
                  )(
                   rarrl
                       elstclensur
                                 eyoug6ltheplant
                                               hatT
                                                  srt
                                                    gtl
                                                      tl
                                                       ()
                                                        r?ou
    ,
    j




                                                     SCHEDULE A CALL FRO M A LIGENSED AG ENT
                                                                                  1T'S FASFAND I
                                                                                               -PEr'
                                                                                                   FSpvlPL!!è

                                                                                                                r,r;vzor?rts$.j-athce
                                                                                                                                        j
                                                                                                                                        .




                       SIM PLE                                            ADVANTAGES
                                                                          Qllatifie Stafft)fLtcerhsedAcerlrs
                       H ELP CENTER                                       24 7Suvport
                       Do'kt3ut'avequeslnrsrekçardtr'rghealm rnskzrance   SerpcesApcvelndutbto'Statktartls
                       ceveraqes andlhelt'rneanrt
                                                tp'/$3lz.)tcu,12A&.t.8
                       pagearIdgetthe answer' syou ri eed                 SaveTtrne andMonekkvithiE:x
                                                                          F'askandAPbrdableFlsliqf.i




                                                                                                                M ENJIVA R ATTA C HM ENT CC
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 36 of 92




                                                      M ENJIVA R ATTAC HM ENT CC
       Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 37 of 92
                                                                                                                                                                                                              PX 1
                                                                                                                                                                                                    Page 356 of679
  --k..v.. -.r.'-.     -?
                       1-1
                         1111-k--
                         ----  ;/--
                                 /1G  -V
                                    -.. -é,A  G..--.sv -ï-i..%
                                           - -E
                                              .
                                              ..             --!
                                                               Y     --- on
                                                               ..---+1    z---
                                                                           -iF?-----
                                                                                   --------------.--------- -----.-
                                                                                                                  ...-----..--.----..?F-G--o-I       II'.'r                                               (i) (:?
                                                                                                                                                 .
                        : #                                                                                                    141               4   >                                                       m .
                                                                                                                                                                                                               ..
                       =v.u= :c:sxsr:-                                                                                         Iœ 1          .       aoA';
Welcometotlzenew StmpleHealdzwehttte FH ommore
Cenlact.
       A.nAgent
logo
HomeAboutUsHealthlasufaîux GexToKrkow UsCareersContactUs
CallUJ
(S00)492-1534
Heo bG reReform
n eAFotdableC&eAcq(ACA)w'aseuacteëoathtlzegoalofmaktngEealthin.urxncemorem xdableandaccesrm eforAmencans.aswenastoloow over?l11e% coslsbymcreaszngpartzclm tloruhsofJautuazy2Q14lyealthinsuranceplatzs
arerxnvavaihbleâom Ivn'atem
                          'mnvecatM azxlA oughtheHeal:hlnsuranceMarkemlacelakartlieFe alalzdStateExc- es)

5VhxtYK NttW ToKnlw
UndertileACA.aRU.S.citizex = requiredR)obtainKealthmsurazzce.#k
                                                              +> &hroughtheweav1oyeqpmxteiwmlexnrecom- es.ortizroughtheHeztiIztsurancex                              e.Thoseuïzefmltoebtain,
                                                                                                                                                                                           'om- cemayfacefeesortxxes.
Thosemdlvtduals41%:ca- amx'
                          d aphn oferedtluough apmxteinsurer<v tle Exrhœngecanappl!'forgov- r- assistancer.olx
                                                                                                             'mo atwmv healecaregov

IleretoAnistYouW iêhYeurIm ar*aceNeeds



Pm vidingtheGqidu teYR NG
WefederalHealH egm'web-ecaalxce smg Manym lehaveadtœctm ttxzledd- m.ngwhetlzerpurclhasmgmsuramxthroul tlveHe,e CareExchangeerlhroug:apriœeazsx cecattteroxnzldl>eix'ttet.
Wecaaheipcm tbroughthecnnl.maoœWelwxxa- hc-qedIaa11j0statestbatarewxryknmvledgeableabouttheEv hxngeandthrplaasoferedthert'IheycanNelpyoumakeanmfarmedtsectszonandcboesetheappropnatepe tlzallxst
suitsyx rneeds-wlzetbertizrxghtlteEvl= zgeoralxivatelnsurer                                               '
Sllep Heae lM uru ce
    HealtNCazeReform Indnadual& FamzlvlaqnnmeeCxrotm Health'ottn ru':W txrTsxm-Hm#!
                                                                                  :lttjllca-qçrAçst.#-n-tc-çlymglIllness& SupplemmtalIusuganceFAG
QmckLG
   @.Abom Us
   @Heali lnsurance
   * Ge:toKnow Us
   @C= =
   * Co-xtUs
Sjgnjm forNewaleeter
Seleu w txnewslettez ezkterl'otzrematladdrer.s.
andchck'Suacnbe''
E
:'
 l
 t
 e'.:
    ).
     î
     r,
      >
      6''
        .
        r$
         7-
          ).
           '
           .
           S'y.
              '
              ki
               .                                                                                                                                                                      I
                                                                                                                                                                                      j
O-      H- S
   . Mtmdax .Thursday 8(K arn .10Y pEn
   w Fnday: 8G)am .9:* -
   * Sattztday.S=dav:939am .4:G)pm
ContactUs
Pkex E(E*)492.1:34
Ema42centacte#- leH thplv .c=
Cv vtm 39!5M mm sResuved.tMs- byS=pleInsurm




                                                                                                                                                              M ENJIVA R ATTA C HM ENT CC
  Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 38 of 92
                                                                                                                                                                                                                                                                                            PX 1
                                                                                                                                                                                                                                                                                    Page357of679
'x.,.u., ,.t.,v.   Ftfiëék.xslmple-
                   .              fleàsvanscomxk-fiaassiic                                                                                          = oa                       .A'z                                                                                                      @ o
                   z
                   '2?
                     2c
                      rme
                       2B''l
                           t
                           tE
                            sz'J:'
                            l                                                                                                                l II X #
                                                                                                                                                    zo'
                                                                                                                                                      .'q      .    .                                                                                                                      K''f
                                                                                                                                                                                                                                                                                            .-
                                                                                                                                                                                                                                 '
                              ...?
                                 '..:f,'''t.'v):ïk.b.;e.'
                                                        ?';i)                 uêtyE.!tq. - .. .
                                                            .re'lp)9pb:c/>1th .                   ..                                                                                                                           h ..   ).t.4$;
                                                                                                                                                                                                                                            r)..k
                                                                                                                                                                                                                                                .)z t
                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                     $ï
                                                                                                                                                                                                                                                      Lt;r wti
                                                                                                                                                                                                                               .tj?.Fî      g          m>4 .
                              .
                                                                                                                                                                                                                                ',
                                                                                                                                                                                                                                 a   ,svt!y
                                                                                                                                                                                                                                          r?
                                                                                                                                                                                                                                           jsg
                                                                                                                                                                                                                                             ht
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              stj
                                                                                                                                                                                                                                                yr
                                                                                                                                                                                                                                                 zw:fjwg.  i..
                                                                                                                                                                                                                                                        rx:' tt4,
                                                                                                                                                                                                                                                                .(    ôs...'.,j
                                                                                                                                                                                                                                                                 rktn..       b;
                                                                                                                                                                                                                                                                               .v
                                                                                                                                                                                                                                                                                '

                              <I                     -,                                                                                                                                                                                 (800)492-1834
                                              .s...yr,.


                              Frequentl
                                      y Asked Quesitons                                                                                                                                      Shop Health lnsurance
                              W e answerthe questionsso you don'thave any                                                                                                                        ''#FRAITHC-AR!
                                                                                                                                                                                                              ZRFF:(-)RN1
                                                                                                                                                                                                 ipçr.)i
                                                                                                                                                                                                       1.
                                                                                                                                                                                                        ?'ITht;z:k1?kr''/l.h491t%I'1#1Sèt!E;Lk$h.l$-;F5
                              Do we charge you any feesg
                                                       .
                                                                                                                                                                                                 J.!ROtJ
                                                                                                                                                                                                       P htFiAt.T;'t'NSI.'QAItIDEE
                              1ltlt'ewnatsocverfClursernacelb'
                                                             )compkltelvfrl
                                                                          c'e 7.
                                                                               :1y9Jo You come rhert'
                                                                                                    rllalzksngYraquajrt',?nabl
                                                                                                    .                        aranctzpolicvyt'
                                                                                                                                            )u
                              can afford A'efirxianagestQ'etharythatpoltch.as zallable
                                                                                                                                                                                                 gfit')f:l'
                                                                                                                                                                                                          fT'i-R3.IiiFAiTFtptS($IRA,'It-'i-
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                 ACIQDFNT'       At CPQITEC')AIp!L/kFSS&
                                                                                                                                                                                                 E)tJP2p71.fstklfclk7/$11FItktiplpArktrls




                             .itghDedlcfble'leal!''
                                                  kPsa'
                                                      r7,!I1-;î.i.
                                                                 P)A.t
                                                                     o1jL71.iI3
                                                                              .Isar
                                                                                  es'
                                                                                    qeApel4bsvefch!m oflrlslpanceThatocl'
                                                                                                                        sahl
                                                                                                                           gint'
                                                                                                                               ieflucrtbl
                                                                                                                                        t'
                                                                                                                                         e
                             TkpicallyarnHDHPdklesnotcouenanîrdocTc'fa'
                                                                      slts''tencewtrythetcsurancepremd
                                                                                                     urnsarecbeaoerThebfs
                                                                                                                        m*zf.trf
                             ajr4!?()'
                                     hlF71t:'*1dr!t.
                                                   '.
                                                    7'F;titls;'ï.;)FJrrq5(pr:ti
                                                                              .i.3kt'4:4t)!)tfpt)nta(JkttjIatrtftp
                                                                                                                 àta!s;rzl:92 k:)t;r!o
                                                                                                                                     avtn,
                                                                                                                                         Jtà'èr)(;vyir/1t?(i
                                                                                                                                                           altt'f)tl(;tt.stpfozNEktalztlr'
                             chea;perHDHID'sdocpnthmz             e 1(2.0G*ctl-insurancek




                                                                                                                                                                                               M ENJIVA R ATTA C HM ENT CC
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 39 of 92
                                                                                    PX 1
                                                                            Page358of679




            M enjivarA ttachm entD D
          Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 40 of 92

      la1:4N4T .pe>t%,       l.i
                             i
                             L .î.
                                 l..h.bclnsllfoCO!n.2.........   ..                                      .                  *   MA
                                                                                                                                #Y                                 Q*        1
                             lLu59ê
                                  1R
                                   i+
                                    '!
                                    t
                                    qip
                                      >
                                      .
                                      24!/
                                         c.2''                                                         IIIkII
                                                                                                            kl
                                                                                                             k ,, ..:. .
                                                                                                                       aa
                                                                                                                        ',.                                    .        m,.....t'.
                                                                                                                                                                         .       ,
     Mt.'Avïxre
    ow-xzoas-auare- etomxs-xru,cxa                1-800-387-5550 sonavtsoulynaaxpam vpmssv         .


    GetHezltllInsurançeYollC'anAllbrd
    FreeQtzoteNoObltgaftonsStartSavmgNmv'




     SjartHeatGetaFRF.Equolefrom aLlcuzcedAgent
     FullN= e
     Zm
     Enza1I
     fqzone
     (- IagreetoTermsandCondttlons




      . 10Q%# -**
                .'T
                  .*-*.A-L1
                          '=M
          î'v s?j.'ê èo,:;
          X
          '

Saw-iagMlmt.lixSe le!Ftllm ourqmckf0= SpraktoLtcencedInsuranceAgentStartsavmgonyourmsurance!
Build @nTnut
          ''
           31yheali insttzimceatwovkn'aswaytooe-
           '                                   xpenstveibrmyGmllyShotvuzgwathHBCInstx'elzelpedussavemoneynghtawayl''''-AntkonpP
          '''q'he insuranceagentw'asvery knmvtedgeable.andt
                                                          nadesteasytodshcldeu'luchNtalthmsuratlceplantogow4tlz'''-fauraT
Adu ntagesofHBc Infure
      . NoObbganons
      .
      ' Fr
         eeQuote
      @ over10CarrtersRemeseated
      *LscerzsedAgerzts
      @Openfrom 9AM So9PM EST
      * Fastaed Easy to trse
Im uraacesweworkwith:

                 tna
          f./FlD EtlTY L#IVf
      @
          IlU M A NA             .

'


          t'
           i
           nitedllmtltx
                      honl,
      @

          An em .*
            o.
           LwV#.1.? #
      *        y Clgno
                  HealthN(?t
      *

GetvourHcalthInstuancefluoyes
. c.1!..       1-800-387-5550
     *Copyno 20l3Pr-l!'.
                       <.yP-qtw-y
                                                                                                                                     M ENJIVA R ATTA CH M ENT DD
      Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 41 of 92
                                                                                                                                                                                                                PX 1
                                                                                                                                                                                                      Page 360 of679
     * lrrmsandt'ondttloo.s
     @ Dssclmmer
 'l-erm sandCondition:
 Disdximtr
 l'itm tvebsztetsournedandoperaeedbytheI'lilcfzzgutecom nelwork I-m clnsurecom xsaleadmgonlmesomceofttdbrrnantzntlarpeopleseek.uzgxo tearnmorealxmtthetrmsuranceopnons I'lBclusurecem also matchespeoplem needof
 msuranç!eseru'cesurehInstlrancem'
                                 ofesslvmatsvvhozanProvldeAboqeqervtces neuseofourmatchmgsexaice(heretnafïer#'Sen'lctD*or'Set
                                                                                                                            arlces'')t%freeforconsurners
 HBCIIDUIecom bdsevesi:lsuupol&amfttryouloknowandunderstandhowottr%Aebsltescollectan.duseyourtnfcxmatlon aztdie:4t1:swetakewetoIxmectyourgrtx-
                                                                                                                                             acy Pleasereadthzspnvacvpoltcy carefully
 PleasetmtetlzattlussrtqacypolkcjtmlàagpllestoduswebsiteG herwebsltesm theIo clnsuwecamnetworknaayltavedzfller
                                                                                                             a:Ix4lacym lzcles
 Byaccessmgtluswebsaeattd..(zrusmgourSezuceycuap'eetoabtdebytiusPnq'acyPoljcyandourTennsofUse
 SmAtcesOfferedByI-m clxtsuzecmn
 iœ clnstuvcom worksmthanattonmdtnetnrorkofmsurartcemofesstonals.'WYo youuseo!zrSem ce,wem llattt.mgttomatt-hm uwutlzprofesstonalsw' hoarequalzfîedtoInmadeyouwtththemsurancemformatlonyouim 'eexpressed
 14- 14m. Theprofesstonatqyou arematcheduevthmaycxtactyoum th infomzatlonand offezsftyrthesem cesveu haveexpre.wedmterestm Pleasenoted'tatm uEavenooblzgautm AoacceptanyoFer
 HBCI-UK com tsnotan msurmw!eagency W+aresolelyarefervalsen'tceforconnecttnzconsumerswatb quattfiedjzrofesstonals
 ltlformattortCellectedByI'
                          IBclmUK cem
 I'œclnstzrecom ustrstiuswebsitrtocollecttu'o(2)kttzdx'ofmformatlonmrsonally-td
                                                                              'enufiablelnfcrrmatlonandnon-persixtallywldmmftablemftmzwmtm
Perstxxatly.idelmtiablemfomtauon
V'henyouuseourSem ceyouareauthorizmgtheQhxnngofyourmqutryandyourpersonalmforrnatzonwathotherbusmeuesu'
                                                                                                     homoude%em ceslbatmatchyourmqutry n epersonalmformatlonwecotlectmaymcludebutjsnotlututedto
Name
Address
Emmlatldless
Phoaenumber
Demograplucmfonnahon
Ce tultbnnaluAn
Health mfennatlon
otltevrvnxnrtajmpwvnatzon
Pleaseaotedzatmsurancemsutuhonsandotiterservtcesoltosubscnbetootkrsystenac= petefortheoppormnxtvtomovtdemstu'atw:eproductsandsen'icesthatrnatdzyourmqutryBysubmlttmgyourmfonnattontous youarealso
authorizmgtitesebusmessestocontac
                                ''tyoudtrectlybye,'r.a,landtelepbonemtlziztfermahonaboutlnuleancejzroductsotservlcestlzeyo/ettbatmatc.hyeurmqmry Youexpressly censenttorecelvepilonecallçandemmlregardlessofwNether
youareonattyFederalofsqmeDNCC'E6 NolCa1l'')artdxovDN'E(%'DoNotEmat1'')listotregistry
Ntm-pezyt'k
          tk'r
             tlly-lilendâabletttibmtahen
 V'ltdew uares'isztutgtlztswebstteota'lxlstzrtgsera'kcem llautornancalls'racktnformatlontizayrnaymctude
 IPaddresses
 Reserralmfermatlon
 Broww detmls
 Numberofpageuews
 Numberofrepeatvt's1:s
 IntemcxServx:ePtovtder
Reglonorgeograpluclocatwn
How Infonnlztlon 1$Collected
Pexstynally.idanutublemformahtm
 W'eonlycellectyoutpervwwqlly-jdezltlftabletnformatloaAx'ltr.nyouchoosetoi  thxmettluthus1Veuallaot
colleu am'personally-ttjert
                          hfiablemformauon w'ithoutyourconsent
'n':
   etxyfovmahonyouclu.'zosetoxbaremt:twmaybecolltmedthroughthkswebstyeanmberwehsz'             tem+teI-m clztsueecom nertv'
                                                                                                                          ark ovawebstteou'  nedbyofoneofourmtrd-partypartnel's,mchxhngournrtuo'rkofaffihated markenng
par-ezs AnypersoluallytdenttâablemformatlencotlecledbyaIo clzzsure.comaft         ilualedmarketingparmertsusedtoprevudetheven4ctsdesartlxdaboveInformattottmayalsobecollectedoverthephonebyeneofourCustemerSem ce
RepresentalweserbyaCttstomerSem ceReptesentanveworkmgforoneofotvthztd.partvparmers
Byagreemg totlzeTermsofUseoftluspnvacypotlcy.muareconsentmgto shareyouruzfonnatlonyou supply to ua,aM ,à'euareautltertzmgthesharmgofyoutmquu'ymformatton andyourpersonalmformallonwrthotherbusmessestitat
prm'ldeiruuranceproducks(x'sem cestbakmatchy'ourmqutryBywbzmttmgyouruzfonnationtotusA'euarealsoautbrmzmglber.ebusinessestocontactyouduwtlvbye-nu'ulandxelepllonem tlzmformatlonaboutmsv ancepfoductsor
serucesO yofl'  erthatmarcijyot-' mqutxy,m%wellasothersen kcesarzdofersyoumaybemterested m
W$zfollow generall vacceptedmdustrystimdardstoprotecttilepersenalenfekrenauenJuhmttedtous.t       rcludmgSSL(SecureSx'kr  'tsLzay'erl,bothduriagtransmtsslortandoncewerecmve1t.Nomt'thodoftransmlrsstenevertl:eIntem etor
metltodofeleceomcsotage.ia100pebrceatsecurevhowever'         Ihereferen'hzlevvestrwetousectnnmerclallyKcqxablemeanstoprotcxxyourpersortalkrttbrmatton wxcannetguaranteektsabsolutesecurity
Wkpzm'ldeyoutheoppazxmztym 'opt-out'ofbm'mgyourpersonallytdertttfiabletnformatlonuseclfotcertam purpeses,w'lzenweaskfovtlusmformattoaForexample.lfyoupurclzaseahealthplanbutdonotvuslztorecenreaayaddtuerbâl
uuarketmgmateriatfrom u&w ucan mdicateAx?tx preferenceanotx otderfonn
IfyouaoltxzgexxvtslztoteceneotzrnmuletterandpromotvamaleommunzcatteasfrcmHBCInSU'
                                                                                ectwzzkxouvam lzatedt'zzarketzrtgpazmezs.youmayopt-outofrecmvktg them bylbllo%vmgtitelnstruc-tltmsmcludtdm eachrtmulettelor
cemmuntcauolotbyuruulmgusatcustemtvxrmcettjc cl- ecomorcallmgusat1-800492-1834'ptw'ntmgtotitead4*%lvlow'
iœ chwurecom
3525S UmversktyDt
Suitt2l0
Daue,FL33328
Any            ytdenhikabltmfonnahtm mulubmltm ourblogcommmm oribnzrncan1>eread collected erusedbyotherusersoftheleferums,ard couldbeusedto sendyouunsobclled messages Wearenotresporxslbleforthepersonallv
x- -fzable'nfkwenattonyoucltoosetosulxmtmblogcommentsetforums
Nkm-v son'  ally-tA ufiabletntixmatllyn
qM eyouarevtsttmgtidswebmteme fotkmanginfommo'onwallbeautomatzcallytracked.IPaddressesrefen'almf= nauom beowr,erXtatls.v ratmgsystem mfotrnatiom trlformautm aboutyourIrltemrtServlceProvkder geom pluclocatton
                                                                                                                                                                                                       .
artdotlzernon-petqnnnlly-tdenttiiablemformatlon Wemayusecookaes.web beaconsrpixels u'   ackmg scnpts.imdothetmomtormgteclmelogiestogatl:ernos-perstmally-ldealtftableuzformazion.
How 1nt:11'ma:101:IsUsed
Consumezs
Ifyouclloosetpglveusperw'rw'zvlly-lderariiablemformallon u mayx'hatetlusînfonzzat:envvttllom uttwcqkofuzstuwx;eprol
                                                                                                                  htssmtu'ttwtoNtlpauswezyottrquestious fulfilllcpurrequestotferam puTposemoursoledzsczetion.Wemayalso
O reyourlvrstmally-lt+nlxAltmfonnxtxmm tlzselectedtlzudpadlestoofferyouproductsorsrn'jcesthatnzaymterestyotln rGofesgtonalswrmatchyouwxth,maycostactyoubyphone.emai ormmltofuliillyotlrmqmryandIyroude
youwitltotlterofersyoumaybeinterestedm Ihepersenally-tdentzsablemformauonwesharemthsetectedtlutdpactio includesAxmee'matladdress.pljœtenumber* .'0rpostqladdressIfyouclonotw'afftustosbareezlsmformahonmlh
otbevctxnpantestx orgamzatitms pleaselttusknow byfollowmgon*ofthemelhodsfotoptmg-om ofourcommunicattonw
n eprofc- tonalsm ourrtetwotkmaymclude.butaa notlunltedto.msuranceagentadlscourztprogramrepzesentattves.imdOtIIG Gnzmcualsem cesbrokers
Inaddztm .younkm.beccmtactedbyHM H ure.com'sConsumerProtechcnorQuallryAssurance          entsm efdertovertfytrkftxmattxm yquiubmtttedartqcottectaddtttortatmf
                                                                                                                                                           'etxztanenâom youabouly<zurexpertertqeustttgoutSvxaact
 z1addmom m umay becentactedbyIclBclzm tve.comsConyumerPro#
 l                                                        ectzoxerQualtlyAssuraacedepartmqmtsm orderw>verlfyanh'a'vnauonyovsubnuttedortocollectaddlhenalmforrnatltm frem youaboutyourrxpeneaceuxmgourSemce.
IfyouchxsettyseudusanemmlwemayfomxrdyourrequestontoitrdparuestfwecannotansweryourquevttortWemayalsotkw ontltowure= 11watlzcorresw ndeaceorofrersn'htcb uxbehevemay berelevanltoyourreques: Youcan
ofyt-mtzropt-outofNavmgytxœrequesterpersenally.tdentlftablemformatlon&enttotlzll'dpartlesuxmganyofu1econtactmfmmationIaovtdedmtlzepenulttrnaîeparagrapllu!thisPrlvacyPollcy
10addztlom u'emayprovtdeyouBafitafreesubscnpïxm tooneofeurnewslettersYournay'tulsubscnbetothesenenalettersartdatpeetltercorrespondetuxerofferfrom II 'Bclnsurecom ayanytune
Irjtheevertttltatw'ecmmetmatchyouwa+ amembefofouenetwerkoftnsuranceprofesszonalsyourmfonnationmaybeO redvvti othetthzrd-pactyaetuerksofprofesslonals Anycontactcx uozzunurucatlonyouha:esvttlzenevnberuofthese
thtrd-partynetw'ork.sîsnotceveredbytlzetezmsoftluspnvacypollcy
                                                                                                                                               M ENJIVA R ATTA CH M ENT D D
     Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 42 of 92
                                                                                                                                                                                                                PX 1
                                                                                                                                                                                                       Page 361of679
Pleasenoteth.4tn'eiuweno contzoloverandcannotbeheldreslxmskbleorImbleforthepnvacypollcles.lt-am'. afourlhgd.part'
                                                                                                                ypartnersTlktsutcludestltlrd.parryurebsltes+at1m1(toIo clnsurecom thudpartywebslteslmked9:)n1
I'IBcl-uK ccqn anyms.xranreagentern -nancialprofesslenalm ournetworkGatwematclpyoumth any'thud-pazw networkr.ourbvamwefom'    ardyourmftxmattonoranymembevofsuchtittvd-partynetwork
 Fmally youragveementuatlzourpnvacypolwyalso allowsthatwemayshareyourmformanenm thothertlurdparttcvsn'hon1a.3beablttoprovadeyouwathothetozkrsovwrvtcesm wiuch you maybemlerested
WereserxethengNttodt4close3'0t.œpersmhallytdenufiablemformauonasrequu'
                                                                     edbylaw andwhenn'ebellevetkatdlsclosurelsneceuarytopmec:txtrnghtsarzd.tarcemplywLth aJudlcîaiproceedmg,cot> orderorlegaiprocesssen'edon
ourWehsœe
Wesw ctivebusmer
               ..sIxartnersand atl-tltates
l'ltettdbzzrtattvmyousulxzzzttoIv clnsuzecom'samttateand.crrveferralprogzmïmaybeusedyoqualzfyy'   oufo1pazttcxpatltm matlillateand.'tyrretk'nalprogzaun
Non-lxrye ll'-lll*me lemfonnatten.
01.1rwelysttedevekmmentteam ttsesnen-personally-tderttll-lablemetncstoimprovethecontertt layeutna>lgatzoa,and overallgaee' xperttmcefor21Aamton Wemayanxlq'zetraKicpattevnsandsfattsncsxo mzprovetl'lasstte proludeaddttjonal
SGA'ICO,MZ trterStnr ourVLGWS
Cookzes
A cooktetsasraalltextfile'   atxed tm auscv'scotnputm'forrecord-keeptngpurporwes Wetxseer
                                                                                        aoklesontha ssêe bm donthtltrlktltemfomumonwestorem ('ooktestoany personallytdenttfiablemformattonyousttlxnztwhtleonoursLte
n ecxkleswetaecollectnon.m rbcmallyl- ttfsablemformatzonm orderîoprcvldedatamcludm= bm nothmleed to tlzeazrimmtoftunespentonourWebstteandthepagesA'tszted
Otu'webslttusestotitsesstonID cooklesandprntstentceokiesAsesstvm IDcx kletsusedtomakelteaslerfc)ryoutotuntgmeoutsltea'zxsexpaeswileuyoucloleFoublo
                                                                                                                                                 'ucsm Apeïststmztcotxkderemamgtm yctlrlh'u'ddr:veft:!anextended
1:=40d ofnme
Perststentcook:esenableusm trackandtargetlhemterestsofourusersToenhnnceéleexw nenceonoursl'eWealsousepersisteracookxestodenoteauser'srepeatvisttvamlxl69daysn'
                                                                                                                                                             .kiqiltscommonlyknow'nasaK-dayperslstentcookte
Youcanrernoveeersts'ten:ctxxkxesbytbllon'
                                        mgdlrectlonsprovtdedmm urInlezv tbrowset
                                                                               r's'Yelp''fileRefettoM tcrosoftoonlmefornuaremfonuantmalxmtcooktes
Ifyouvelecîcoeklesy'mzmaystslluseoursztebmvourabtlltytousesomeareasefourssemaybelimzted
Someofourbusmesspartners(eg advertlvers)usecotaklescqzou.
                                                        vslteWehavenoaccesslo(xcontroloverthesecookles
TLspnvacyMzeeme.tztcoverstheuseofcookaesbyI'
                                           IBclnsurecom onlyanddoesnetcovertlleuseofcookle.sbyanyadvertusersorthtrdp'uttes
à'
 btptCuwtmt
B3-umtmg,aveemg&watltartdacceptuzgtbaspnvacypolicy,and+ensbartrtgyourmformatâtm Ma+ thtswelmte youconsentrotllecollechonaxtduseofyourmformatton by oursztedevelopmenttemn lnsodomg.youam etoabldeb>'tlus
Pm'ac'yPottcv llusute'aTermsofUç.e attd titisstte'sdtaclaimer
You.ftzrdurracknowledgethatthtswebstte'sPrn-acyPoltcyandTermsofUseccrnsttttrtetlteonlyunderstkmdu
                                                                                                'lgandagreemtmthwtweenyouandI-lIBcltuurecom.at'ddutthtsunderstandlngandagreementpupersedeqanyanda1lprevtmks
underxtmdmgsand agteemenrz
You RZ'tIZeZackxowilxlgetha1youam etobecontacled by insurarzceprofesslcmals,ll
                                                                             zeIoclttstu'ecom ConsumerPtotectionatd'atQualltyAssulancedepartmezus,andothettlurdpartypartuersofIoclnsurecom.legazdlessofthemeserzceof
yourtelephmemlmber,orlfyouregtstu'
                                 edonaaystateorFederalDNC(''DoNotCa1lM)ofDh'Et''tkyNotEmatl''llzstorregtstf'
                                                                                                           y.It-tltecompanyorth!zdpartytsmarkt'hng                 tstoyou(x'areoFermgsmaucesotheztbanlv'lzatyouorkginnlly
requested.th.
            en.contrtususingtheclmtacttnformattontnthepemmtmateparagraphm thtsPnracyPollcyfzrcontac'tdzeDNC orDNXE registry FM Gerecon.tactmftwmahertonlmelttfps:'uauvdonotcallagov
YbufUA'tIZG asrreeto vocea'
                          equotes.poltcyupttates andotherctzstlxntzedcxmtem toyourwlrelessphone Inaxkhtttm to azzy feeofw'htdlyou avenotjtied yourmouatv'sstaltda
                                                                                                                                                                ud messagm:ratesapplyto ourconfirrnahonand21substxwenl
SMScorrev mdenceI'IBCIM. ccxndoesttotcltargeyoufersendlngorrecen-mgtextmessagesYotzmayopt-ou:andKmnm'
                                                                                                    ,zyo'tx'SMSmformatitm byxmdmg-STOP-''EN-
                                                                                                                                           D''''QUIT''totheSMS4extmessageyouizaverecelved
CalzfomzaItesldentsPrtvacyittgltts
CoœpatuestitatcollectIprrscxully-ldcuztiMblemfennattonfrom Calzibrmarexldentsanddxsclosesuchmfomuattontol'lurdParhes(mdudmgafh'Itatedelmtles)formarketmgpxposesmust.m responsetoarequestbyacqmsumer,etther(1)
provitfea1m kirtatlmgtlzecategorîesoftaforgnatzen sltared andtheentlties'ourluch stm.hul
                                                                                       fxxmahonwasprovtdtd.or(2)preudeamecbxnxm 1a'n'
                                                                                                                                    lltchacoavumermavopî-eutofhavingtheirmformahonsikatedwjthTlurdPartles
HBf'Instu'                        .ndtxltum .andyoutnay:equestthat)otuIxxsoluallyudenttfiableutftvmatlonrtotbesharedwithdllrdpmûesby<mllmgyouzx'
         ecom 11aselet:ted them 24:                                                                                                            equest.mcludntg youzf'ultname emmladdressandjxvstaladdressto
Io cllwurecom
3325S Um:c'vstto Dt
Smte210
Davae.R 5:328
InacctxdancemthCaltfomzzvCnalCodeSec l789$Caltformarestdentuse.rsareerttïtledtokmo'wtiuatdwrymayfileg.rteq'
                                                                                                          ancesandzomplatnlsuqtllCaltfomta               entofConsumerAthrrs400RStvertSuite1080Sacramento.CA
9iEt4 orbyplvxltat9t6-445-:164(x'8* -962-52:0. c/ bycxnatttok'lcl./cltavca.gov
CAN.SPAM Compltarxce
HBCIG%U cmnt:clmlmzttedtobecompllantwlth /1Fedtralttgulattens,mcltzdmgtiteFederalCAN.SPAM AGof2003
iœclnsurecom onlysesds- aIItoioseofourvtsltersAN'holzave''optedm'torecetvetheseconunumcatmns Indzufjuals'aoptm''tooure1w-1:1commtuucahortsbh'voluntanh prorldmgusw'ylhtltelremajladdressandsubmlttmgaformtita:
Kknowledgestheirareernen:untitourTermsoflArantl
                                              'PrivacyPohcy
You may ''optolx''ofasycemmtmicahonftem I'IBclnsureacom atanyttme UseGe'œtuwubscnbe''lmkattltehytttxnofany emadyourecen'
                                                                                                                       e ikozttlo clrzsurecom .alldwemllremoveyoufrom otlrmallmgllstInaddktton,youmaycontact
usa:lheaddressabov-eatldrequestxobertrmm'edfrom ourmatlmg11st
Occastonalb'l'lBC:-    comwttlP'UOGm tlzatitirdpm yematlsen'ervq'homaypvmadeaihtlonalreles'arlte-a,1advertzsementstoourconsumer'sreques'ts
Unsub= bmgfromcolnmlmtcahtmsikom iœchzsurecmndoesnotguaruteethatyeuwallaolengerreeeivecouimunlcauonsfrom ourtlzttdpanypartzzea yeumus:contactthattlurdpitrtydtrecqly
BeadvtsedGv'ytn'ecanntatcentrolthem lzclesofourlhtrclpartypartners,aorcan5%rguafanteeerrelzrewm tlzetrcomphaftcetvathdleCJYN.SPAM Actoram'otherstatetyrFederallaw
Lmksto OèerWeGttes
Tluswebsuezztayfeaturelutkstoollteru'ebmtttsoumedandopexatedbytlurdp'zrtlesBeadvîsedthatI'IBclasurecem tsllotresmxlslbleforthecontentsarserucesoftlwwaethudp'u'tysltesPnvacyPollclesandTermsofUse. tfany.ofthesetllud
panys:tegmay<IIFG from I'IBCIZZSUTectxn'sPnracyPohcyartdTermsofUseWeencourageh'outoreadthePnvacyPohclesaztdTermsefUseofanywebse yxm vaslt
lnfne- ton &om Mtruxs
I'lBt'lnsuve.c= tjoesnotknewtnglysotlzttorcollectmfarmauonfrom anyone tmdcrtheageof13
TRUSTeLzcetuseeAgreement
I'œ clnstzrecom zsahcrzv eofthe'IRUS'I' ePnvacyProgram TRUSTelsantndependentnon-protittxgantzahonvs'hosemlsstonistobutlduser'smm azldconfidencetntheIntemetbypromotmgtlleuseeffatrmformattenpracttcesTlus
prn-acystatementcox'en wmrwlo clnsurecom Becausetiuswebsltewantslo demonstrayeztscrwnmiu enlto yourmtvKy.rtl   lasagreedtodtxlesexsinformatzortlzracttcesanditave11prn'acypracttcesrevtewedforcompliancebyTRUSTe
Ifyoullm'
        equeshonsovconcenzsregardmglhw'stattzment.youshouldcozzta:tcusfoavrperazcdatll'
                                                                                      lilcMcectxm lfq'taudenetrecen'eacknowledgemetttofyom mqmryoryourmquuyhasno,beerzsattsfactertlyaddlessed youshouldcoztlact
YRIJSTeatltttp''xtu'w'
                     w tnzstmorg.
                                kortsumen v'a4clzdog complamtphpTRUSTewallt110 m '
                                                                                 easa1*- wai 1zstoresohx heourconcems
ritee/ectls'edateoîeteTRUSTeltcenseforIlBclnsure.com ls08'2j.'200s
ClzangesloThtsPohcy
l'IBclnstuxcom reservxslhenglzttomodtfytiusprivacystatementatam'ume,soplear.ermaewttfrequerzdv Ifw'empk'ematettalcltangestottuspolicy,wem llnohfyvoubem bvemmlorbymeansofanohceonourhomepage Anupda-d
copyoftlnsPnvacyPohcqkvtllbecleazlyIxxtedandaccesxlble(mtlnsnrebslteata11ttmes
termsattd Condlttons
BacktoTop

                                                                                                                                                M ENJIVA R ATTA C HM ENT DD
     Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 43 of 92
                                                                                                                                                                                                                PX 1
                                                                                                                                                                                                      Page 362 of679
Accepkanceorl'
             enns
LNX RTANT'lmsase READ cxltEytarl-u'ïr'rHlsIsA cobnxac''r BY UsrxciTN sU B slTEA,
                                                                               'N'D 'rftssEltvlcEsoyy- o opi'riqsw a sl'rE,YouAccEp'rM .L'ryx usAs'o copkrrrloN's olz'rllls AciitsEwfExr
Yotm AccEssAz
            x'o t/SiIolz'n4Eq'EBslTEcoxsrlq-n'y.sYobvltzkoll.ERwfE:xY'roABIDE BYEACH oyT1.IEI'EmMsAb-Dcolrl-rtoNssET Fop.'
                                                                                                                         ruBht.ow.IfmudzsagreemuzanyofuleAevmsthatt'
                                                                                                                                                                   ouow,oraonotagree
tobeboltndby'a1lsuchterms donotusethlswebslteoranyofi&st'elated '
                                                                gervîces
AboutT'lusSae
TlztsWebstte(heremail'er''titeSîle''tlx''tlnsStte'')tspauuftheHBclnslxecom nttwork.Io clnsmecom tsanorllutebervlceprm tdel.speczallzmgm prta:tdmgtrtsuratkcequotesar:dcatmectingmsl.uances
                                                                                                                                                                                         'tzotnxxsntthmofesstonalswltocan
asststthem
l'm clnsurecom doesno4endcprçeanvparnc'utarmsuranceplm erondet ofageat Anymfemzatiouprovldedaboutam'partlcularmsuraTlce plazl grovtderaragenttl1a1lno1beceasmzedasan etdorsernentiywHilclnsurecom
PersonalandNencommerczalUseI-trnttatlon
Inerdertot!setlzeSenresyoumustbeatleastlSyeazsofage Izzconsldetat:onofyourtkseofieServhcesyouap'eetoprovtdetrue.accurateandcurrentmformatzx almutyotu'selfaspromptedbytherequu'edteglstrahonformsTiusSttets
foryourpersonal.noncoramcc:aluse.You mayaotmodtfv copy,dzstnbute traasmttduplay perform reproduce publlsb ltcense createdertvauveworksfrom txaasferorsellanytnformatom softvvare producp.zorsem cefouadonor
obtamtd ti'
          om tEeStte.provided tha4youmaydonqtload.repnaduce andtetzapqro,tLIBCI-UR com Informatkonsoleh'ibrnon-commercualIv posesm thm yourorgM'matton Wkththeexceptltm oftlteforegom.glzrmttdaulhtxtzanon noltcense
ornghtm am'copm ghlofIo clnsutecom (yranyotherpal'ty tsp' anted b
                                                                '.
                                                                 w conferredtoyou
'f'
  heSlte usprovadedt?rzan''asts''baslswkthoutwarrantiesofanykmd et- ev essc)rtmphed muludmgbutnotlunltedtew'arratutesoftlkleortmplled warrantresofmercblmtabzhry.Etnessforapamculazptum seaoruou-mfrmgement.otlzet
fhmafhosewarranuesn'htcEare= posedbyandmcapableefexclusm restnctzonormodmcatlonundertlzetawsapphcabletotlusagreemenyYOL-RUSEOFTI'IISSITEISATYOL'ROqJNRISK LNNO EW N'TSHALL ilBclnstu'e.coh.                       l.
IT5AGENATS.REPRESEN-IATIW SORLICENSOM lx kableform5'LOSSORINJL'RYORAN'Y damages.eitberH ectmdtrru ptuutnxxv ctal,mcidentai.comxquemâaloroGensrzseresulungfrom ormanyBraycou ectedto,thetlse
oftlusSiteOR ANN HBclnsureCOM INFOR-VATION,m eachcaseregaxdtessofwhefhersuch danzagesalebased on ctmtracttorx stnctIiablhty orthoseotl:ertbetxlesofljabzltty Stxneltzrisdictionsdo notallow theexcluszonofunplled
w'artantresorconsequentlalormczderaaldamages,so portionsofdteabove-feferezzcedexcluaionsmay notdtrectly applytoyou YOU HEREBY WWIW AN'Y AbX M L CI-AIMSAGAINST I'IBCImUR.COM.ITS AGENTTS
REPRESENVATIW SAZ       N;D LICENSORS ARISING OUTOF YOLSR USE OFYI'IE SITEOR ANW OTHER HBcl- eCOM N ORNIATION
Copm gh4altdPropneœ yltlrrhtslnformauon
TheSttemavcontam teclmicalmaccuraclesertAw rraplucalenxzrsoremzssvonsIo clrzsurecom reservestherdghttomakechanges correcuonsand''ortmprovemertpstotlteStte andtotheproductsandprogrxmqdesmbedm suchtnformatmm
atamrtuuewitlmu:aotzce
llztsSjteciagexfoqandretkrencestradt'
                                    tmazks patenta.tradesecrets.teclmologzes.products,mocessesorotherpropnetarynghtsofHllfllnsttrecom No llcenseovngla4oorm arty suchtrademarks patents,tradesecrets,teclmologtes,products.
pvocessesandotitermopnetaryrightsofHBCIMUR cem androrcrtherpartzestsgZ'      M M tocvconfen'ed uponyou
AvajlableServtces
'lYeptzrposeoftileSltetstoproudecoasumerswletabtktytorecetveconmarattve'
                                                                       msurancequcrtatleasfrcxnanetwwkoftnstzranceagentq.brokersandotllerlzcensedtzlsuranceprovldersl'lwremafter'Ptm-tclers-)basedontheinformaûonyou
havejxmaded n esePreudm mayitaveoneornumea'     ouscompqmestvttlk&tym wltichtheyw'tllprevtdeyou1*'l4ltquotesOnceyouhaveprovldedusu'rthtb.einformationneeded bysuxclentlycompletmganappropnateonlmeform wem ll
referthatuzfovmanon totheseProvlders whomaythertcontactyoudtrectly tftizeyareabletoJzrondeyoum tltaquotatzonformsurimcecoverage From xmaetetunetlzesePrmadersmayaskforackhttotulmformatzx theymay aeedtoobtam
anaccurateqxzete Intlteevem thatwedonathavesullkzentparttclpatlonoaournetwvkm yourarea.youmayrecen'elessthan th'eo/ers
WedonotguazauteethatanyoftlzeProktdersto tvhom wemaytkxwardy'rtu mformatzonm llcozztactyoutyz'agreetoprovldeyoucoverage Wearenotreslxmszblem an>qvay f.   talthecondtx:loftiteProviO stourlzem weftarwwd yotu
msurancequotaltoztrequests lfyounoedptxsozzaladuce,expln-nttonofcoverage.aasessmentofneedsorspecxficpollcy recemmendauons,consultnrtthahcerksed msursmceagent,brokm tvotherqualtiiedlxofessîotual
Wereserve allthenghtstoourSllecontents andmayatourdlscfeutm cbange thecontezztsoftite Sàe orrestrlctaccesstocertam sectlenseftlzeSyte ortodzscetxmueanyaspectoftheSzte mcludmgybu4no4ltmlted tocentent feamreslmurs
ofavmlabttlty vvtthoutnottce(x penalty
M'èreserve alltltengtttsto ourSitecontents andmayateurdzscretzonclzangetltecontentsoftltt Stte.orrestnctacce/stocertam sectlonsoftheStle ortodzscontmueimyaspeu t)ftlzeSt'e mcludmg,butnotlàml&ed toconlent feattue
                                                                                                                                                                                                                  's.hoxu's
ofa:atlabltzty wxtlzoutnotweozpenadty
lznpersorzaleany otberpersontv enuty
submi:any tnformauelpertalnxmgto atlufdpareym timutthatparty'stmderstandmgandexmesscensen:
Fuimm false<yvmIsleadmgmfon'  natton
explotttiuaSerxaceforanycommerclqlreason
engageinate actnaty prolubk4ed'mz;bvtlleCAN-SPAM' Acx
engagem any crunxnalototllenvtsetmlan'fulbehauor
commttam'actzonxv'iuclzcouldgn'ensetocnaltlabthtv
restnctotitetsfz'om makmg useofthsService
uploaderattemfxtouploadanycomplxtetvtrus maltclou.scomputerccde file l xoaram.oranyotherdtptalproperty
comnutanyaction0 1mterferessuth blocks eroGmauselzarmstlte Sem ce
Lmkstoti:eWebSlte
Youmayncrtestablzshahl'pertext'ltnk'totheWebSlleand/ordlstnlmte.modttà'olre-usetlàetex4orgraplucsoftlzeStteunlessyouobtampnorev essn'
                                                                                                                                    rrttramnmsslonl'
                                                                                                                                                   amzi'IlstrlltsGeac- alloxsangyoutodoso
LmkstoTlzud P> S:tes
'I-lzlsSltermay coutam ltrtkste sltesthatarecontrolted by tittrdpartvs n ese lmked sltesaxezto:tmderthecçmtrolofIo fzllustueknom andHBclrstu'ecmn,&notreseonsxbleftxtheqontentsofanylmkedslteorany10 ctwltamedm alulked
stte.io clostrrecom lsprovtdmgthoselirakstoyeu only asaconvemence.and tlzemctuswtlofatp'ltrtkdt        aesaottmplytxdorsementizvHBclMuvecom ofam'IineedstteorconstihxteanywartantybyI-IBclnsure.com ofanylmkeds:teorany
rterrtscoruainedon such slte
GoverningLaw
Anydlsputesansmgoutoforrelaîedto theSsteralallbepwernedbyandctmstrued alzdenfcx'
                                                                               ced m accordancewtlikthe lawsoftheSîateofFlortdaappllcableto cetltracu enteredmtoartdtobe performedeattretyuatluntheStateofFlonda
NoUnlmvfuliarmolazbttvd Use.Asacondtttonofyouruseoftlw Stte younwranttoHBCI-I= com tlzatyouwzllzlcqusetheSzte%rapurposetlzattstlztlavvfulo,pzvlubttedby tite.geterms coudzttous andmmces
Dtsclalrntr
n eSerulcetsprovidedenan'asts''and''asavailable''basu Tet:efullestextotIyetmtttedby1aw w'emakenereptesenntonsofwarratmesofarlykmdexmessoru'aplzedregardmgtheuseoftheServKeWedlsclatm a11vi-arzazzues
regardingtheaccm-acy'orrelùabxlityofdzemforraatkottprovtded.mcludmgthetmpltedsurrantzesofmerchantabjlttyandfienrssforapazhcularpurpose,aztdrkon-mfrmgemenxW'EDO NOTWARM NV TIIATI7'IESERVICEWQLLBE
SECL'RE.L'NLNTERRUPTED,ORERROR-FREE.W'EMAKEWARIIAN'TYTIW THESERVICEW%LMEETYoURREQLQRFAGNTS NOADVQCE.REKTLTS.ORINFORMATION,V'HETHER ORALORR'RITTEN.
OBTAIN'ED BY YOU FROM USOR THROUGH THE SERNRCE WII.L CREATEAN'Y VARRAZ NTY NOT EXPRESSLY MADE HERELN
WEM.G ENO WARRANTIESREGARDING THEAFFILIATION OFAXN'Y PROVIDER M IO MAY CONTACT YOU BY EXPRESSLY DISCLMM ALL RESPONSIBILITY FOR 'iTlE AG IONSOF ANY PROVIDER WTIO NIAY
CONFACT YOU THROUOH RTIE SERW CE IFYOU ARE DISSATISFWD Vq'l'i4THESERU CE,YOUR SOLE REMEDY ISTO DISCONHN'UEITS USE
W'EATTENW TO PROVIDEACCL'RAW INFORS  MATION REGARDING INSURANCEPRODIJCTSANYD SERW CE%,HOWEW R.K'ECAN 51* NO REPRESENTATIONORqARRANTYASTOTHEACCLXACYOR
RELIABILFI'YOFTNISINFOPJW ION M AILABILFI'YOFPRODUCTSORSERW CESNtM 'VM YBYSTATEA.   Nr M M'NOTBEANAILABLETO YOU
W'E NIAKENO REPRESENTATION,EITHER FX W SSOR IMPLIED,OFAn 'SN NSORSHIPBY ANY COMPAN'Y MENTION'ED ON 'INIS SFIEVOR OFAN'Y OTHER RELATIONSHIP m 'ITIAN'Y SUCH COMPANW WrE MAKE
NOGUARANTEE,EXPRESSF.DOR H LIED.U'IATA USERW7LLBEABl.E TO OBTAINA QUOTEFROM ANYPARTICUXARCONIM NW ORPRONK ERNWNVION'ED ONITIISSITE
Lmutattan efLzznlzty
qrESHALLNOTBELIABLEFORANYDA-
                           MAGESWM TSOEM R.ZYNY INPARTICULAK W'ESHALLNOTBELIABLEFORANY SPECWL,INDIRECT.CONSEQW N'TIAL.ORLNCIDENTALDANGGES,ORANY
DA-VA/ESF0RLOSTPROFITS.LOSSOFREW NTL'E.ORLOSSOFUSE.ARISING OtJrOF'ORRELATEDTO'IMESERVICEORTHELNFOKMATION CONTAM DIN IT,WTX FHERSUCHDM G OESARISEIN CONTRACI'.
N'EGLIGENCE,TORT.LTNDER STATU'W,INEQLFITY ATL/mr,OROIMERMASE.EW NIFq'EiIW TEBEENADUSEDOFTl1EPOSSIBILITYOFSUCHDAZ
                                                                                                               MAGES
Indemzuficahon
YouagreetomdenmtfyandikoldharmlesstizeSem ce(and1&spareztts.O ectc,
                                                                  n omceu emptoyees,sub>dw te:agents,andam lzates)from anyand1111claims.ltabtlitiescostsandexpenses.mcludmgrtaqzmablealtomeys'fees=4costsdue
tocyrarismgtn any'wayfrom theuseormksuseby youoftheSem ce ymzruola4ion ofdzerweTermsandConditîcqzs yout&lolahon ofartylaw ormfrtqgementiry muofanyTigEtofanypersenoren41:y*
Propnetaryitlgltts
W+retamallrigiztslltleandmterestmJmdtotheSem ce.mcludmga11content.datwmatenalsspeclficmmlemenxatlçvtsof              a CSS andethercode,tbelookarldfeel,thedestgn.and21otlzeraspectsoftltettadedre.
                                                                                                                                                                                                  u oftlusSA and
reta'in allmtellectualandprom rty rzgbtstberem
Tbzrdpartytogotyves.brantlmarks andsem cemarksaretikeprope.rtyeftlzeirresmcuveonrntzrs
UseoftlzeSenlcebyyoudoesrtotgranttoyouow'nerslupantjaaycommerctaluseorexploltationoft:eSem cebyyouisexpresslyIyrohzblted Youmaynoterplolt.copy,Tedtstribute.orreproduceam'aspectofth.
                                                                                                                                                                                    eSem ceDomgr.orrtaybea
vlolatkonofapplkcableFedera!andmtelawsandmaysubjeuyoutoliabtltty

Ifanyproxlsjon oftheseTerrzzsandCondtuonstsfoundlobemwxltd or'm- forceabtewti:eetlzezmovtstom slzatlxemn'nm fullforceaudefrect.Furtlzer.you agzeetlzatft)rauyprm tslqxziatmay befoundtobemvalzdandunenforceable,yov
shallasktlzecourttoeadeavortoglveeRkcttotlm mt=toftEeprmw x .n ese'FermsandCnoebtltmscenstîtutethefulltmderstandmgbetweenm uarxlus.Youagreethatanycln'mm stngfrom orrelatedtotheSem cemustbefiledwaGm
twelve(lJ)monthsofyouruseoftheServiceregardlessofanystatuleqwlawtothecontrary
f'hantre.qaodT7od-eq
                                                                                                                                                M ENJIVA R A TTAC HM ENT D D
         Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 44 of 92
                                                                                                                                                                                                                     PX 1
                                                                                                                                                                                                             Page363of679
    Wk resen'ttlzenghttotuakechattgeaazkdupdalestothese'IGmsaadConditioasafanyttme.atoursoledlscretton Anupdated copy ofdtese'        1e
                                                                                                                                       '1'1- atldCottdltlecsswm bekeptt:learlv postedandaccesstbleen tlasSztea:al1ttmes dtsclamwr
    BacktoTep
    l'
     lBclnstu'econttsaleadmg(mlzneRotu'tpetzfmfoanatlonfm peopleseekmg tolearn rntxeaboutthelylnslu'artceepttozls l'IBclnstu'ecom alsotnatclkespeuplem needofmsurancestx'qtceswtth ukstuanceIxofesmtrnalswhoc.m mov1dethose
    sezvices Titeuseofourmatcbmglerucetsfreeforcnnqlezvter'u
    Io cltzsureacom doesno4lxovtdtany fmarb'
                                           ztalsenatnest'self noTdoeslterzdol'seanytlurd-partyfinmwtatstnrlceprovlderI'IBCInSIV.cem tsnotatliltatedmthazkq tlurd-pany fwnnctalsenaceprovtderAny mtbrrnanon.logorypes
    brandmark:trademarksandsenucernarksofkxabcu anythtrdpartycompanyort'
                                                                       inanczalsenlceprov:der:sprovldedstrtcth'onantnformatloaalbasls.anddoesnotlmplyanendfzrserntutbyorrelattonshlpntThItaatthlrdparty
    W'htleeNeryetforttsmadetoensuretlteaccutacyoftheqontentoftitel'  IBclnsurecomnetworkwecaov:otbeheldaccountablefottyw graplucalerrees. errersoffact(xaxtyothererrorarmconstsxetlcyfoundonthtsoram'othez
    IIBCInSAU'ecom website Weherebydtsclnem atltlabtlgtyfrom anyrl%gnngesresultmgfrom +euseoftlzzseranyotlzerlm clnsutecom webslxe.ortllesenacesproudtdonxlztsoranyotherI'   IBCMSAU com websne
    Ifwu useolzrfreesen-lce wecafmotcr,xarzmteetllatw'ewtllbeable(olocateaSnartctalprofesstonalquallfiedtoasststyou
    Theinformavjenpvm ldedonthtssklelsntrttmertdedtocçxnm'taxtxlegaladuce FC'    VmoredetalledexplamatlonsofGelawspleaseqonsulfanatttxneyorcemtiedpubllcaccouxltantasmaybeappropnate
    Cortractmglp-s
    IfyouhaveanyquesuonsaboutHealtlzBmefitsCenterthtswebstteourservlcetlusPnvacvPolkcvDtreclatmerorTerrztsandCondltlonsyout'rtaj'contactusat
    HBclnsurecom
    332> S.UmvvsltyDr
    suzte210
    Dmue,FL33325
    Ifyouv         tyxdtxmfsabtesxtfxvmatvonch-mgts o:tfyouxkokyttm 4mstltouvsersact youmaycorrecl.upuatt.deteteozdtwchvatettbyemal tmgourfiusttxnelSuppertascus&crtnerselaacefêl'lBcGsutcmnerbvcontactmgusbykelepbone
    orpostalmmlatthecontactmformatzon Ltstedabove
'



    HBCInsut'
            e                               y
                                            -
                                            y
                                            j
    4                                     >




                                                                                                                                                     M ENJIVA R ATTAC HM ENT DD
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 45 of 92
                                                                                      PX 1
                                                                            Page 364 of679




             M enjivarA ttachm entEE
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 46 of 92
                                                                                      PX 1
                                                                            Page 365 of679




                                                       MENJIVAR ATTACHM ENT EE
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 47 of 92
                                                                                                                         PX 1
                                                                                                               Page 366 of679




                               R              *                  W                       b
                r1ACILearnirt
                            )ko-'er
                                  -,ter       The f.#'Qu.rk'-
                                                        -
                                                            -'
                                                             ,,z%cjvarntage
                                              Now youdon'thaveto shogaloundfoIinsulance.WedoitfoIyou When
           #'Hem Instwm opt
                          iœw whii
                                 elMefnplo-   contaclingHBC,ymfllhaveaccessloinsuranceagentsnationwidetba!
                                              willprovideyouwithcompetitivequotesffom topinsurancecompanies.
           > HowWIRHeaqhcaîeRef- AffectMe?    Weoffefhealth,Iife.and dentalinsurance. Wewanttobeyoulgo-lo
                                              insulanceagency.We'lIbuildyouftlustbyfindingyouthecoverageyou
           # Advantago ofusingaBeokd          needatthepliceyou can affœd.
           #' l
              nsufance101
           # conmxmlnsul- eTerms
           1 NoM di tkmalœ ststoux aBfoker!




                                                                      M ENJIVA R A TTAC HM ENT EE
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 48 of 92
                                                                                                                                                             PX 1
                                                                                                                                                    Page 367of679

     lsco tes                                                                                              #       >'                                       gj '
                                                                                                                                                               .J

                (:00)492-1834




                HeaIth Care Reform
                 Malllng health msurancerrx)reafhrdable ar:daccesslblewasthemam goal(h!ourCurrentPre%KjentM ofJdnuary
                2014healthmstlcanceWansarenw avalk'ml       eFGI'TIprkateInsurancecarrlefsandtheFetleralE:cnaf')ge The
                M tyruabte CareActAlxihtecarriea Signed 111l4ascnangedtnelant    lscaW ofhealthcateknAiœ rH;a H'L'pwdoesthe
                tealthcarereform tmpactyou?Here 1  5the 4-1-1


                 W hatYou Need to Know Aboutthe Heal
                                                   th Exchange
                4'Bnowarequlrerriefllo!a4USc*zensloobtamheao G uranceBelngunsnsuredallerAml12:14rriaycoslyou
                rrrneyct)rrelaxtlrre Thedifreterkcebet- nl'heExchangeandaIyrtvatemsurarx;ecorrpanySsThreE.uhav t
                                                                                                               s
                tperalecbyte Fe ratgtwerrtfle tThoseseeKngtieaR Insurancemayteel%p- toenrol!lnaplarlonThe
                EMM!MJe lnls,3dtme(mime lfxlfodua/ malcannota'ordapkanfrtmlThe Excnange ()f1om apfwalecarœrcan
                apsm forgtl- nfref:assmanEe


                Reform ing HeaIth Insurance in America
                Withlzlerecentcrïangettl171M1thcarejnAfrlerfcarrianyconsumersa(E'Ganftlrpetlastoh(JwheaxhInguraxef'lthw
                lork;s Tnll'o 1391,Changed!or1- fonsulnerbutntltasmurhasyx mtghtmin: Trleœ lyrealcgangeCSthere k        s
                rjow aNeai tntarereftm plan avalat)letto tlgntre gtxemrrlent Thjsplancan befmrchaseQ tmkne ar
                ANVP:Neafmcaregovtnrough ttleNeailhcaf/ E.  4Eballge


                Providing the Guidance You Need
            Unfodunateiy tttewwwhealthcar'e@3vwebsite $squlte ctxiluslng T?e planst'
                                                                                   m lhere arent'r,()çutandA% arld sorne
            peopiearen!sure)1meyShfmilpurcnasemsurafket'hrougrlmeExctlangeorapnvatetrisurancetihrrs        f)rTnar!;'Mlere
            we ûantelp b'lehaveavailabieagentsitensetlfï1al50states@ho untlelstand meExchangeaM theplan:sX ered
            on tnere T'tieycan +3*:1
                                   58El
                                      e ntscm how M cofmeclerthTtleMarketplafe t lrMdyfAuatraddlonalplanmrczugha
            grlvalelnsurance corneny

                Wearert
                      ere$oaspstNurctenls< 13af$o!mefrmstiranceneeds Ourgoalistoltndyourclxlrltsa heal!7lnsurance
                plan-ObamacareorWwateinstlrarx:ecompany-wnK:t1proe eexce4ientEoverageethjnrhelrNldqetb%leaTehere
                YfkJuandjourclh
                              ents 2:
                                    1/7

            Contau ustodayand fjndotrtrfyouare eliglble forOh- ocare.



                                           lnsurance                    Quick Links
                                           )f:.....)t*1't.'!t.:         .-kt..!?;''à'opk'ar)ltbû-'.ér
                                                                          tr ?t. i:l .     4n'I'D%!'7+




                                                                                                                              M ENJIVA R ATTA C HM ENT EE
 Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 49 of 92
                                                                                                                                                                  PX 1
                                                                                                                                                          Page368of679
nrs.x..,.r.,v, ri-i;r;iir.liansuxcomi;besNxesew evo -Eiiœ
                                                        iaqi                                  ' -'-----''
                                                                                                        -'
                                                                                                         -'--''
                                                                                                              j-
                                                                                                               ;.rJn       FEs
                1:cores                                                                            kl                  *
                                                                                                                       .
                                                                                                                       4 #'                                      K2
                                                                                                                                                                  .
                           (E10i
                               7)492-0334




                           FAQ S                                                                                                      Shop Insurance
                            Answering YourQuestionsAboutUs                                                                             adI!vrr.'. 5t'(
                                                                                                                                                     ;;

                           Do - ehar'geyou anyftwes?
                           NoneAjat- ver!Qqrservjce:sclxnpfelelyfreelomu Yotlct)menerelotAtnjîOraqtla/p Insurancepcpt
                                                                                                                    cyk:;
                                                                                                                        il:an
                           afforrlWef'
                                     Rlanm entthalhasmatMoimyavadabie

                          80w dQ Ipurchaseinsurance?
                          WefnaNe!>e BlTch&.$lfu.lprtxes.
                                                        sse leYryou ktstalV byhlljngt:)m ashoflform w+1yourtlasicmlormatton We then
                          Subrrlityourtnrorfnatoq totqmetljKepryedagentsinMfxlrGtate The:puttK emeralewquotesrxoyotkcaf!S.eehow
                          much4+1116(:
                                     #%1ande atA efitsarekncltlded Thenyrxlh(ItxtanaY fatjononfhne whtchlsthensubmtttedtothe
                          qnsuranceccimpanyforre<- M erapprovalyouwlilttlenbegnizaylogyourmonlhtkpremsum That's41

                          1*myinfofmltkm Rq:ure
                          b%etaKepefsonalpavafvvea A OUSIYNeve!'   #liIweF.ellyourmrormatlonloathjrG-garlySourceY0uwontreçelve
                          lwndredsof5.9M171ematls WeKnt- h> aqnclylngthose are'YourlnfcemattonjsoosypfovGhdtojnguranceagents
                          îlcerr.
                                ?pe.dinyourstate


                          Insurance Terminology
                          Prerpium:Fherplor'mlylek!youIMyto (Ne lnsurafg:ectArnpanyeA hmAmth$n GdertOKeep yotklJrotlrance beneqts
                          artwe tlfm-paymentrnaj'Pad toatermknationofthe poflcyanda taçse 'ncoverage

                          BeducWble:TtMs$stl>ecrlsttt'em ureötsresponsltnleTorprG lomr antetxnefdskltktngïn Forexampbe tfytxl
                          Nwe a15G)$11:.
                                       d$
                                        .g:1t11+ me msarante ctlmpanytsn'tre-mclpstrzietDrPaylngjpurb'i
                                                                                                      tsunb!Fmhavepaf$:00:'ottnc4
                          mpere,
                               eslntre tt>anas60.p-2/pianstlledecufbtiedoesnotcmmtlceards;?.xand rebgukaTdtxlgrvsssts altnough
                          f;ome71.
                                 a:1:refjufreaseparaledeflucll>eforRy

                          Go-eay'A to-pay'iss> yourixlrtlonC?!theexc nselorprescngtrflcjrkîgsocadx
                                                                                                 ktofvyslthttscalledaco-pgy
                          tefauseyouaresthqnng tbcbille the'nsurancetompany atthtmgh melnsurancecompqnyusuallytakesona
                          greaterPerCeFTIaX ofthebti

                           Co-lnlurante'
                                       .M G meanflual(M ucllt* trsee atmve)lsc'etttielflsuralxectlmilartyllegt
                                                                                                             ngclljpplng m foryour
                           malorexjxmses Htywekerurllessyfyuhavea I00N co-msurn epa  in thejnsurancectlfnihanycmlypays apercentage
                          ()ftherernamogeyperkses Mostco-paypiansare $0%-0E10% I'IV coensuranceK rcentage kgmeamountlhe
                          lnsurancectvqlanypaYs Sotfyourplan tsan% % cojnsurarxepkvn yOu payL%% oflhetHllantlmeJnsurance
                          ctamfenys Sesjxmslt'fief()f80% of1t

                          High lxwductlGe Heattn Pla.n(HDNP):AnHI
                                                                MPksat
                                                                     çrssexpenmver/rrn$4!iqsusancemaltlasl
                                                                                                         ihi
                                                                                                           ghdixlucllble
                          TJ'PICaI
                                 N anHDHPï:
                                          kxtsnf:EoveranydctorV'lfiEISI3erK:e*hyttjetnsurancepren
                                                                                                iu
                                                                                                 tmsafe'cheax rThet/enefti7
                                                                                                                          1(an
                          HOIiPisme#(70Mt>s.
                                           S.iiermcntnant loficethe(leducllbl!%rfielYoupaye hèngrnore(althoughSofneevenrheaper
                          HDHPs(D rttdhae 1tX)N co-fnsut'
                                                        afxe)

                          Getto                      lnsurance                  Q uick Links
                          Know Us                      t ?'t. rï1(J               Iï ' Jz u
                                                                                          ''(1 IiE3':




                                                                                                                                       MENJIVARN TACHMENT EE
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 50 of 92
                                                                                     PX 1
                                                                            Page 369of679




             M enjivarA ttachm entFF
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 51 of 92
                                                                                                                                                                                                                PX 1
                                                                                                                                                                                                        Page370of679

       !                                       Nodhp4.
                                                     'q..#
                                                         'Jl,
                                                            :1Flir#y
                                                                  . y
                                                                    v..).
                                                                                                       x
                                                                                                       .y
                                                                                                        G=
                                                                                                       f(
                                                                                                          e.
                                                                                                        . o
                                                                                                           l
                                                                                                           >                         +
                                                                                                                                     S
                                                                                  p                    1.e
                                                                                                         , > ..-                     Q
                                            6ep.A.t.
                                                   ttx ...                                             .g,
                                                                                                        = <                          #
                                                         ..
                                                             .          ..                             I :4 Q
                                                                                                       o q) Q                        œ
                                                                                                       @ œ
                                                                                                       e
                                                                                                       1.*. 1                        2
                                                                                                                                     .
                                 +t
                                  tu.                               .'..                             41*V &                          *
                   w..
                           wx      s.                               î
                                                                    ...                              (. g &                          :
                                                                                                                                     .
                                xa.
                                  Kj
                                  )            . tts.
                                                    k.
                                                     ,tl
                                                       kL
                                                       .
                                                       l:.t
                                                          t.t
                                                            .
                                                            .
                                                            .t
                                                             jt
                                                             ''#h'  .  sn
                                                                        e .                               =                          E            *
                                 w.     .     ik.
                                                r
                                                t'
                                                 s)
                                                  $)   1  t
                                                          i
                                                          :
                                                          . .
                                                            z
                                                            '
                                                  @ttc'ètkthî'
                                                                .j jj
                                                                    >
                                                                    d
                                                                    '
                                                                    .
                                                                    l.
                                                                     'sï
                                                                       ?
                                                                       :.
                                                                        2
                                                                        a
                                                                        jl
                                                                         .r
                                                                          t
                                                                          s
                                                                          !
                                                                          %)
                                                                           .
                                                                           !
                                                                           ?
                                                                           t
                                                                           .j
                                                                            .y
                                                                             t
                                                             b''t'h . ''' s'..2 ''''                   .
                                                                                                       y
                                                                                                       .ql:
                                                                                                          p
                                                                                                          '                          Q
                                                                                                                                                  E
                                               . '.vC
                                                    Lè)A.
                                                        <y.
                                                          hts
                                                            .t. .jkir..
                                                                      p.ep.
                                                                          :,dt.
                                                                              ,. .:f
                                                                                                                                                  P
                                                                                                                                                  =
                                                    t
                                                    x.ë     k               :j
                                                                            !      txg.'
                                                                                       t.              '                             =            >
                                  qj s
                                  a: x
                                     . .?.
                                         :
                                         t
                                         .
                                         p:
                                          '
                                          ù
                                          h
                                          .
                                          5
                                          ,
                                          t)sv.li!$..),.     rjk?
                                                                4
                                                                I
                                                                .
                                                                k                                      4
                                                                                                       :j                            y
                                                                                                                                     P            *
                                                                                                                                                  k'
                                  t: .k.   W  kp
                                              -py:?::;:'.j;:11 , -..
                                   -i
                                  .t'         q               ..'.ë..
                                                                    fj
                                                                     k ..k
                                                                         ).. . '7
                                                                                c$4
                                                                                  l                                                  Hj k
                                                                                                                                        $
                                                                                                                                     =Q r z
                       .
                         ? ..,.x  >.
                                                               s
                                                                          . ,,
                                                                           .
                                                                                      , y
                                                                                     kq;j
                                                                                                                                     Ix
                                                                                                                                      o j
                 N;,
                 s' r*1
                                                                 Xx
                                                                       XN . 'x
                                                                                        .
                                                                                  ''''''N.   .                                       ïa
                                                                                                                                      >' m
                                                                                                                                         '''
                                  zjji 1                                    ...,.xz
                                                                                 ..w.....,.
                                                                                          -..          ...x.                         ! o œ=
                                                                                                                                     = *
                                                                                                                                          s.




                         '.
                                                                                                                                                 *#                                              *J
             l             s
                           KAAZ
                               +' . 6
                            *. <
                                                                        ee
                                                                                                                                         <                                                        <
                                                                                                                                                                                             e w. =b
                                                                                                                                                                                             o =
                                                                                                                                                                                               o af
                                                                                                                                                                                             = >.p:
                                                                                                                                                                   *       -..-
                                                                                                                                                                                             *
                                                                                                                                                                                             =
                                                                                                                                                                                               .t 5
                                                                                                                                                                                             '> as m
             #                                                                                                                                                                                  q, o
                                                                             /
                                                                              <'
                                                                              .                                                                  #*                    .
                                                                                                                                                                           e.-.-        ..   >
                                                                                                                                                                                             o-a: wx
                                                                                                                                                                                             +.
                                                                                                                                                                                        **   Ic C.e
             t                                                     '  #
                                                                        s
                                                                                  z              .                                   e ..                          .       .,.- .,.
                                                                                                                                                                           e
                                                                                                                                                                                        -
                                                                                                                                                                                             o% s
                                                                                                                                                                                             E
                                                                                                                                                                                             =
                                                                                                                                                                                             =
                                                                                                                                                                                             o =
                                                                                                                                                                                                c
                                                                                                                                                                                             Q .p
                                                                                                                                                                                                =
                                                                                                                                                                                               œ G
                                                                                                                                                                                                  a
                                                                                                                                                                                                  .
                                                                                                                                                                                             c D =
                                                                                                                                                                                             - cp xz
                                                                                                         1. e                                          œ           .                   .     &.= .0
                                                                                          t                                                       @    X                               -     o Fœ o
                                                                                                                                                                                                  r:
        l                                                #                                    yY*.w.   .,.l'.,K.Q.,. ..                                m           * ;
                                                                                                                                                                       .                     Z! o.
                                                        â                                    ;.
                                                                                                     .
                                                                                                     w
                                                                                                     .
                                                                                                     pr-
                                                                                                       w.
                                                                                                        wm'     ,
                                                                                                                                         <
                                                                                                                                                       x                              ' .    k
                                                                                                                                                                                             -z .=d >
                                                       e.                                  #è' .'
                                                                                           .                               tyjj
                                                                                                                         . .x
                                                                                                                          ,t, :j
                                                                                                                               j;
                                                                                                                                                                            .          .
                                                                                                                                                                                             **
                                                                                                                                                                                              ï (v c<
                                                                                                                                                                                              J *   o
       I                                                         ..
                                                                                          >4.
                                                                                          ' 5.             r'.)
                                                                                                              'y
                                                                                                               f,,
                                                                                                                     ';
                                                                                                                      ?< . .
                                                                                                                           .                 .         c                                     :a
                                                                                                                                                                                             > z &.
                                                                                                                                                                                             o -= =
       *
       =
       a@)
                                                                                                           #,.jj,
                                                                                                                ;                            .         X           *                         = oc
        c                                                                                                   .                        *                                                       == a F-
       W                                                                                                        t'?f$7
                                                                                                                '                            .j x.                                             œ <
                                                                                                                    :k                                 m       .
                                                                                                                                                                   @        . .              z.s  z
                  d                                                                                                                                                    œ p..                 gmo œ+.
                                                                                                                                                                                             î
                                                                                                                                                                                             =$=
                                                                                                                                                                                               o w
   ($            rj                                                                                    à                   .                      -                                              <
                                                                                                                                                                                             s >%I
                                                                                                       Zt1:
                                                                                                       7                   .'
                                                                                   *W                  ,
                                                                                                       44
                                                                                                        :
                                                                                                        j
                                                                                                        '
                                                                                                        1
                                                                                                        4.                       .                                     ** .                  g
                                                                                                                                                                                             > %Q 2
   èj
   E
    -                                                                               4'
                                                                                             .
                                                                                                 t
                                                                                                                ..-.A..JWx
                                                                                                                k < ...p
                                                                                                                          a...*'
                                                                                                                                     -
                                                                                                                                                  g*
                                                                                                                                                                   *
                                                                                                                                                                   .        '*A
                                                                                                                                                                                       *
                                                                                                                                                                                             e o .
                                                                                                                                                                                             op 3
                                                                                                                                                                                             '
                                                                                                                                                                                                  >
                                                                                                                                                                                             d *- >
                                                                                                                                                                                             m œ t
                                                                                                                                                                                             2
                                                                                                                                                                                             el:G ox
                                                                                                                                                                                                = c
   '
                                                                                                                                                                                              DG o  =.
                                                                                                                                                                                             z>w
                                                                                                                                                                                              z C cœ
   )                                                                                                                                                                                             = :9
                                                                                                                                                                                                    (7


                 &
   )
   j




                                                                                                                                                           M ENJIVA R ATTAC HM ENT FF
        Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 52 of 92
                                                                                                                                                                                                                                  PX 1
                                                                                                                                                                                                                    Page 371of679
.
    '
            ,                  .       .           y             .. .
                                                                                                                                                                                                       '   .'
                                                                                                                                                                                                            j
                                                                                                                                                                                                            ..
                                                                                                                                                                                                             j
                                                                                                                                                                                                             '
                                                                                                                                                                                                             j
                                                                                                                                                                                                             %
                                                                                                                                                                                                             j
                                                                                                                                                                                                             gx
                                                                                                                                                                                                             $5x
                                                                                                                                                                                                              's
                                                                                                                                                                                                               4
                                                                                                                                                                                                               -
                                                                                                                                                                                                               .
                                                                                                                                                                                                               ''
                                                                                                                                                                                                                N
                                                                                                                                                                                                                '
                                                                                                                                                                                                                h
                                                                                                                                                                                                                .'
                                                                                                                                                                                                                 h
                                                                                                                                                                                                                 x
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 t
                                                                                                                                                                                                                 ?l
                                                                                                                                                                                                                  %
                                                                                                                                                                                                                  4
                                                                                                                                                                                                                  1t
                                                                                                                                                                                                                   <
                                                                                                                                                                                                                   b
                                                                                                                                                                                                                   j
                                                                                                                                                                                                                   .)
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    b
                                                                                                                                                                                                                    $
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                    Y.
                                                                                                                                                                                                                     %
                                                                                                                                                                                                                     t
                                                                                                                                                                                                                     bj
                                                                                                                                                                                                                      b
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                      k
                                                                                                                                                                                                                      b
                                                                                                                                                                                                                      N
                                                                                                                                                                                                                      3
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      L,
                                                                                                                                                                                                                       s4
                                                                                                                                                                                                                        (
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        l
                                                                                                                                                                                                                        %
                                                                                                                                                                                                                        #k'
                                                                                                                                                                                                                          J
                                                                                                                                                                                                                          $
                                                                                                                                                                                                                          ?
                                                                                                                                                                                                                          è'
                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                           j'
                                                                                                                                                                                                                           sj
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            ys
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             )
                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                              f
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                              $
                                                                                                                                                                                                                              :?
                                                                                                                                                                                                                               (
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               l
                                                                                                                                                                                                                               f
                                                                                                                                                                                                                               .p
                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                .jt
                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 .3
                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                  k>
                                                                                                                                                                                                                                   k
        -   &1
             . '
               .
               rt
                i'
                 s.!t
                    d(
                    ..
                     ckczv:
                          sz
                           s
                           zst
                             .c
                              y
                              r(
                               )'
                                .
                                r.
                                 r
                                 f
                                 u.:
                                   @
                                   s.:
                                     ,q
                                      p.;
                                        h
                                        p.f
                                          .!..
                                             t.
                                              a
                                              d=r
                                                .:.)..
                                                     :.F
                                                       k
                                                       :.h
                                                         '.
                                                          ,.::$
                                                              ...t
                                                                 ''                                       Jt
                                                                                                           l
                                                                                                           k*.t*,î11I;
                                                                                                                     p1
                                                                                                                      441
                                                                                                                        4
                                                                                                                        /29
                                                                                                                          1
                                                                                                                          11-J
                                                                                                                             4:
                                                                                                                              4
                                                                                                                              rr
                                                                                                                               I(u C
                                                                                                                                   r
                                                                                                                                   ï
                                                                                                                                   r. 8
                                                                                                                                      t'                                                                                        .
                                                                                                                                                                                                                                --x.
                                                                                                                                                                                                                                   JNu
CL southftnda>mhamitdade>jobs>sales                                                                                                                                                                                      post atcount

                                           ropiï'JEC          prohybstçd21                                                                                                                     plrpy
                                             NOW IIIRVNG!JOIN OIJR TEAM !CALL 786-725-2236
                                                                                                                                             (%+àç.'
                                                                                                                                             rN
                                                                                                                                             $v
                                                                                                                                              .:a'
                                                                                                                                               -xv
                                                                                                                                                                        U
                                                                                                                                              +
                                                                                                                                                                        ,
                                                                                                                                                                        -
                                                                                                                                                                        L      Qe:.,y
                                                                                                                                                                        .

                                                                                                                                                       cireatzzpte      x
                                                                                                                                                                        '?.

                                                                                                                                                                                ks




                                                                                                                                                                                ('ik:5
                                                                                                                                                               C:trl'
                                                                                                                                                               '    ldg'sfe,.Mapdal8.''''>.
                                                                                                                                                                                          'Tl%è'r''
                                                                                                                                                                                                  rs.
                                                                                                                                                                                                    ùn'
                                                                                                                                                                                     fctlccjemat!)
                                                                                                                                            comfensatlon HIGN (IQIMMI:NIONSII!
                                                                                                                                            empi
                                                                                                                                               oymentlype full-tlme




                                           ' Pnnci
                                                 palsonly Recfui
                                                               ters pleasedon'lcontactthts1obposler
                                           . tr
                                              klNOFcrmtactuswlthunBolicltedseruncesoreflrs


                                                                                     emaltofnend




                                                                             '13tral
                                                                                   gshat help safely pmacy feeœ ack clpbs terms ''' about mobge




                                                                                                                                                       M ENJIVA R ATTA C HM ENT FF
   Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 53 of 92
                                                                                                                                                                                                                                                                                                                     PX 1
                                                                                                                                                                                                                                                                                Page 372 of679
   .                                                                                                                                                                                                                                                 '
                      ..    ,                  .                   .               o     i.     .           e     s                                                                                                          h   '
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                     ..   L
                                                                                                                                                                                                                                                          '''
                                                                                                                                                                                                                                                          .  '
                                                                                                                                                                                                                                                             (à
                                                                                                                                                                                                                                                            .s)f./
                                                                                                                                                                                                                                                                 'sJs
                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                    'q
                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                     qy
                                                                                                                                                                                                                                                                     yt.
                                                                                                                                                                                                                                                                       )u
                                                                                                                                                                                                                                                                        'z
                                                                                                                                                                                                                                                                         t.
                                                                                                                                                                                                                                                                          tl4
                                                                                                                                                                                                                                                                            f/
                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                             '.
                                                                                                                                                                                                                                                                              'y
                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                              .fs
                                                                                                                                                                                                                                                                                tj
                                                                                                                                                                                                                                                                                 'y
                                                                                                                                                                                                                                                                                  )t
                                                                                                                                                                                                                                                                                   's
                                                                                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                                                                                     t(
                                                                                                                                                                                                                                                                                      lj ?t
                                                                                                                                                                                                                                                                                       jr.î,
                                                                                                                                                                                                                                                                                           'r
                                                                                                                                                                                                                                                                                           t'.
                                                                                                                                                                                                                                                                                             ',
                                                                                                                                                                                                                                                                                              ;2$'r*
                                                                                                                                                                                                                                                                                                ./
                                                                                                                                                                                                                                                                                                 . ($
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                    jL1
                                                                                                                                                                                                                                                                                                      .î
                                                                                                                                                                                                                                                                                                       ..'
                                                                                                                                                                                                                                                                                                         .èf
                                                                                                                                                                                                                                                                                                         N .(
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                            ,'
                                                                                                                                                                                                                                                                                                             .t
                                                                                                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                                                                                                              ts@
                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                                                                                                 ;)'
                                                                                                                                                                                                                                                                                                                 . .à
                                                                                                                                                                                                                                                                                                                   t.t'
                                                                                                                                                                                                                                                                                                                      :....,It!pj.,
  )2...
      --,
        3.yK(1;1uttiz;...
                        akua.s:crayçlsësx.c:rr,tw...k.
                                                     sst.
                                                        >!,p5Es.q
                                                                !.g...:.0.
                                                                         -,
                                                                          ...ar.
                                                                               =,aq
                                                                                  .
                                                                                  '.
                                                                                   p.t;oc.i.:q.x.
                                                                                                ss..an                           j:l&e:j
                                                                                                                                       7;
                                                                                                                                        j=i
                                                                                                                                          '.
                                                                                                                                           ,..4j1))hgtr.p)yItkrt..:::cltt;,je,jpkçp!tN,.)ç                                                                                                                      ;.,1ëqy'/5toë-J
CL sotfelflonda>browardcounty>jobs>sales                                                                                                                                                                                                                                                       fxjst atctmnt

                                                           (epl'
                                                               ::KE                 oxrtllnibltedZl        Posted %caysaw

                                                             11e111th Insurance SalesA gents-PartTim e/FullTim eEvenillgs
                                                                                                                                                                                        Np-k
                                                                                                         l*             j
                                                                                                                                                                                         +           ' .    yaqRTM                   t


                                                                                                         EKFERIIAK:ZI2.15&:-4:
                                                                                                            AçlpfEtïLc NA
                                                                                                                ...Q   -v.:;ï
                                                                                                                                                                                             ..E.
                                                                                                                                                                                                ).   qx      z5e.
                                                                                                                                                                                                             ,  ?$:ç!   'k


                                                                                                         RIIIIIME*M TSG                                                                                   e'
                                                                                                                                                                                                           :cra/sijs:M'pdete* z
                                                                                                                                                                                                                              'kur
                                                                                                                                                                                                                                 lstreetsu a
                                                                                                                                                                                                                             tuooqlemao)
                                                                                                                                                                                      compensattorllliglwstcommission in th*
                                                                                                                                                                                      industry
                                                                                                                                                                                      empDymenttype employeeelçhplce

                                                        Ttme4oMakeMouey''!
                                                        Evemng sl
                                                                itft0n1y.PartT'
                                                                              ttneandFullTune
                                                        Expenenced2.l5arid240 ActtvelyLxlertstdHea
                                                                                                 'lthIns
                                                                                                       yuranlxSalesAgents
                                                        ''lw wozk fm'StmpleHealthPkms
                                                        W
                                                        *Beau4tslSta#eoftheArtFaclllt'        q
                                                        *crromh Opptxlumhes
                                                        *WeeklyBtarzusandIncerttîves
                                                        *l(/(h*oII&e!x4!)t4lir:il(7al11stavtlh.
                                                        *Excellentsuppertfrom Team Leadsatd Ntwagers
                                                        mlkchmore


                                                        lmps uauApavcomortttnenet.'
                                                                                  v'4atvtvebpikB,iuhsectkentkex'.
                                                                                                                '.
                                                                                                                 '.
                                                                                                                  f l?C2.4DBDi('!MF9?I:7E.'BCSEEMDG DIJF


                                                        CallCarmenRodrtguez Jj4.8EE.6348.
                                                         ' Pnncr
                                                               palsonpy Recrultefs pleace dc!ntcontactt'tl
                                                                                                         siobposter
                                                         *ckaNOJ'conlaqluswrtlvtzosoîm.îed'yevee%3(>clffers




                                                                                                                                                                                               M ENJIVA R ATTAC HM ENT FF
Help FamCase
        iliesSta0:18-cv-62593-DPG           Document
                y Protected!Hiring Health Ins.Agents!972-12-3   Entered
                                                         362-l282!...     on
                                                                      https://daFLSD     Docket
                                                                                llas.craigs          10/29/2018
                                                                                           list.org/dal                Page
                                                                                                                       ies-stay-54
                                                                                                      /sls/d/help-fam il        protof 92/64o4oo...
                                                                                                                                    ected
                                                                                                                                          PX 1
                                                                                                                                 Page 373of679
        CL dpllas> dallas>jobs > sales

                                                 Posted aboutan hourago on22017-11-28 1O:02am

                                                              ContactInform ation:

          H elp Fam ilies Stay Protected!H iring H ealth lns.A gents!972-362-1282!
       (I'
         ):zlIas,TX)
                                                                                                 5720 Lyndon B Johnson Suite 61O




       4
       *                                                            com pensation:High Com m ission + 90 Day Bonus Potential!
                                                                    em ploymenttype:full-tim e




                                            =
                                            O

                                            er
                                            qq
       Reference Code:Anlethlr
                             st
                                                                                                        QR Code1-inktoThisPost
                                                                                                         K                              K

                                                                                                        I            <.
                                                                                                        #                               . I
                                                                                                                    :*
                                                                                                        r-           t%            *

                                                                                                         K     G         *   *      h




                                                                                              M ENJIVA R ATTAC HM ENT FF

lof3                                                                                                                          11/28/17, 11:20 AM
 Help FamCase    0:18-cv-62593-DPG
          iliesSta                            Document
                  y Protected!Hiring Health Ins. Agents!972-12-3   Entered
                                                            362-1282!        on
                                                                     ... httpsr  FLSD
                                                                              //dal       Docket
                                                                                  las.craigs          10/29/2018
                                                                                                       /sls/d/help-famiPage
                                                                                            list.org/dal                        55
                                                                                                                       lies-stay-   of
                                                                                                                                 prot  92/64o4oo...
                                                                                                                                    ected
                                                                                                                                        Px 1
                                                                                                                               Page374 of679




                                                                                             M ENJIVA R A TTAC HM ENT FF

2 of3                                                                                                                         I1/28/17, ll:20 AM
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 56 of 92
                                                                                      PX 1
                                                                            Page 375 of679




            M enjivarA ttachm entG G
ExploreoCase
        therhea0:18-cv-62593-DPG
               lth insuranceoptionsILettersDocument
                                           -SunSentinel12-3 Entered on
                                                                 hupr  FLSD
                                                                    //www.    Docket
                                                                         sun-se         10/29/2018
                                                                               ntinel.com/               Page
                                                                                         opinion/lelers/i-        57
                                                                                                          letter-exploof
                                                                                                                      re-h92
                                                                                                                          ealth-insu...
                                                                                                                                    PX 1
                                                                                                                           Page376 of679




       Explore otherhealth insurance options ILetters




       Costs forthe 1.5 m illi
                             on Fl
                                 oridianswho gethealth insurance through federalexchanges setup by Obamacare were expected to go up
       anyway,butcoul  d go up even higherifPresidentTrump makes good on a threatto el iminate subsidi
                                                                                                     es.


       JANUARY 11,2018,11:45 AM

                  aybeyou m issed open enrollm entin the health insurance m arketplace.Theprocessiseasy to push
                  aside,especially when itappearsoverwhelm ing.

       Hea1th careisa double-edged sword.On one side,thereare high costsassociated with insurance ratesand
       deductibles.On theother,theresponsibility lieswith individualsto obtain health care and pay forit.The
       im perative isto be adequately insured should som ething bad happen.

       lt's nottoo late to obtain a m arketplaceinsurance plan.A specialenrollm entperiod isavailabletothose
       who qualify fora life-eventchange,such as:

       .   Lossofcoverage

       .   Household size(m arriage,new child)

            TRY 10 FREE W EEKS!
            Hurry,offerends 5/1                   FREE TRIAL:

                                                                                         M ENJIVA R A TTAC HM ENT G G

                                                                                                                          4/I9/2018,6:38 PM
ExploreoCase
        therhea0:18-cv-62593-DPG
               lth insuranceoptionslLettersDocument
                                           -Sun Sentinel12-3 Entered  on
                                                                  http:  FLSD
                                                                      //www.    Docket
                                                                           sun-sentinel. 10/29/2018
                                                                                       com/                Page
                                                                                          opinion/letters/i-        58
                                                                                                            letter-exploof
                                                                                                                        re-h92
                                                                                                                            ealth-insu...
                                                                                                                             PX 1
                                                                                                                     Page377of679
        Go to w wav.healthcare.gov fora com pletelist.

        lfyou don'tfallinto these categories,there areotheralternatives. Short-term planscan bridgethe gap until
        otheroptionsarise,w hetherthrough yourem ployeroruntilnextyear's open enrollm entperiod.

        Steve Dorfm an,CEO,Sim pleH ealth (H ollywood)
        Copyright@ 2018,Sun Sentinel

        This article is related to:HeaIth Insurance




          TRY 10 FREE W EEKS!
          Hurry,offerends 5/1                   FREE TRIAL >

                                                                                      M ENJIVA R A TTAC HM ENT G G

2 of2                                                                                                                4/l9/20l8,6:38 PM
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 59 of 92
                                                                                      PX 1
                                                                            Page 378 of679




            M enjivarA ttachm entH H
Case 0:18-cv-62593-DPG
   Oba                    Document
      macareenrollmentbegins         12-3
                            Saturday lMiamiEntered
                                           Herald on FLSD Docket 10/29/2018 Page
                                                                            Page160
                                                                                 ofiofl92
                                                                                                        PX 1
                                                                                                Page379of679




                                          MIAM I-DADE COUNTY


             O bam acare enrollm entbegins Saturday
                              BY NICHOLAS NEHAMAS AND DANIEL CHANG
                                       nnehamas@ MiamiHerald.com

     November13,2014 06:55 PM
     Updated November15,2014 12:11 AM

     W hen constlm ers startsigning up for2015 health coverage undertheAffordable
     CareActon Sattlrday,they m ay feeloverw helm ed by the ntlm berofchoices
     available on the exchange:lnstzrers are offering 278 differenthealth plansacross
     Florida,incltlding abotlt9o each in M iam i-Dade and Broward counties, and 24 in
     M onroe.

    Forthose who enrolled lastyear,healthcare experts are stressing theim portance of
    re-selecting a plan - som ething m ostconsum ers don'tdo - in orderto avoid higher
    instlrance costsand ensure thatthe plan stillprovidesaccessto preferred hospitals
    and trusted doctors.



                                                                       M ENJIVA R ATTA CH M ENT HH

  https://ww .m iam iherald.com /new s/local/com m unity/m iam i-dade/alicle3gz4oos.htm l   7/3l/2018
Case
  Oba0:18-cv-62593-DPG    Document
      macareenrollmentbeginsSaturdayl12-3
                                     M iamiEntered
                                           Herald on FLSD Docket 10/29/2018 Pag
                                                                            Page
                                                                               e261
                                                                                 of1of1 92PX 1
                                                                                                    Page 380of679


     And since the health law callsforincreasesin prem ium contribtltion am otlnts,out-
     of-pocketlim its and tax penaltiesin 2015,consum ersshould considertlpdating
     theiranntlalincom e and otherinform ation in orderto avoid tlnpleasantsurprises,
     said Karen Pollitz,a seniorfellow atthe KaiserFam ily Fotlndation,a nonprofit
     foctlsing on nationalhealth issues.

                                               ADVERTISING




                                                                         knRead invented by Teads


     ''It'sa good idea forconstlm ersto check in,seewhat'sbeing offered and whatit
     costs,and m akean active decision aboutwhetherto keep theircurrentplan or
     change,''Pollitzsaid.


                                           B reaking New s
                                  Be the firstto know when big news breaks

                                            EnterEmailAddress




                                                                       M ENJIVA R ATTA CH M ENT HH

  httpst//ww .m iam iherald.com /new s/local/com m unity/m iam i-dade/adicle3gz4oos.htm l       7/31/2018
Case 0:18-cv-62593-DPG
  Obama                    Document
        careenrollmentbeginsSaturdayI12-3
                                     M iamiEntered
                                           Herald on FLSD Docket 10/29/2018 Pag
                                                                            Page 621of
                                                                               e3of l 92PX1
                                                                                                Page381of679


     One change certain to affectnearly a1lconsum ers receiving federalfinancialaid -
     about85 percent,or6 m illion ofthe estim ated 7.1m illion Am ericanson theACA
     exchange - istheam ountoftheirgovernm entsubsidy.

     The U .S.Suprem e Cotlrtannotm ced lastw eek thatitw otlld heara challengeto the
     legality ofstlbsidiesoffered throtlgh thefederally run exchangesin 36 states,
     incltlding Florida.A decision isnotexpected tlntilspring atthe earliest.

     Pollitz cited a ntlm berofreasonswhy consum ersu4llseea difference in the am ount
     offinancialhelp they receive nextyearcom pared to 2014,am ong them an
     adjtlstmentto thefederalpovertylevelfor2015.
     Butthe biggestreason,she said,isa change in the costofthe second-low est-priced
     m id-range plan in each county - theso-called ''benchm ark plan''used to determ ine
     the am otlntoffinancialhelp each consum erreceives.

     ln M iam i,the price ofthebenchm ark plan fora hypothetical4o-year-old non-
     smokerearning S3o,ooo peryearisschedtlled to increaseby 1.8 percent,from $269
     a month in 2014 to $274 in 2015,accordingto aKaiseranalysis.

     In 2014,thatconstlm erwotlld havereceived agovernm entsubsidyof$6o am onth
     toward hisprem itlm s.H ow ever,becatlse the priceofthe second-low est-priced m id-
     rangeplan increased in 2015,sowi11thatconstlm er'sstlbsidy- to $66 am onth.

     Butthatconstlm erw illreceive thehigherstlbsidy only by tlpdating hisorher
     application forfinancialaid throtlgh theA CA exchange,and by re-selecting the
     correctbenchm ark plan,which m ay changefrom oneyearto the next.

     Ifconstlm ers neglectto tlpdatetheirhealth plan by Dec.15,Pollitzsaid,thosein
     statesusing the federally-run exchange athealthcare.gov willatltom atically receive
     the sam etax creditasthey did in 2014.

     ddln m ostcases,''Pollitzsaid,Rthatam ountw illbe a littlebitwrong - too high ortoo
     1Ow ''

     About91percentofFloridianswho botlghta plan on theACA exchangefor2014
     received financialaid from the governm ent,according to the U .S.Departm entof
     Hea1th and Hum an Services.Theaverageprem itlm in Floridawas$68 am onth.

                                                                        M ENJIVA R ATTA C HM ENT HH

  https://www .m iam iherald.com /new s/local/com m unity/m iam i-dade/adicle3gz4oos.htm l   7/31/2018
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 63 of 92
  ObamacareenrollmentbeginsSaturdayIM iamiHerald                                            Page4of11 PX1
                                                                                                 Page 382of679


    In orderto avoid potentialpitfallswhen re-enrolling,and to find the plan thatbest
    fitstheirneeds,consum ersshould seek in-person assistance from a trained
    professional,said JodiRay,directorofFlorida Covering Kids& Fam ilies,a program
     oftheUniversityof5011th Florida,which received a $5.3 m illion grantfrom HHS to
    provide in-person assistanceforconstlm ers.


       RELATED STORIES FRO M MIAM IHERALD

                                        ResourcesforFlorida residents signing up forcoverage
                                        underObam acare




                                        Obam acarehealth plansnow available to preview




       X                                A
                                        O
                                        m
                                        b
                                        a
                                        e
                                        m
                                        r
                                        ia
                                         c
                                         a
                                         n
                                         r
                                         v
                                         e
                                         oc
                                          t
                                          e
                                          n
                                          r
                                          '
                                          s
                                          c
                                          u
                                          o
                                          lt
                                           m
                                           a
                                           n
                                           m
                                           t
                                           e
                                           un
                                            t
                                            d
                                            e
                                            r
                                            fi
                                             r
                                             e
                                             f
                                             o
                                             r'
                                              s
                                              t
                                              u
                                              p
                                              id
                                               i
                                               t
                                               y
                                               o
                                               ft
                                                h
                                                e
    The USF program w illhave abotlt16o so-called Rnavigators''across Florida's67
    cotlnties,incltlding M iam i-Dade and M onroe,wherethe H ealth Cotlncilof501.
                                                                                1th
    Florida willactasa partner.

    dd-l'henavigatorcan walk you through notjustthecostsoftheplan butalsowhatthe
    benefitsare,whatdrtlgsarecovered,which hospitals and doctorsyou can visit,''Ray
    said,adding thatm any navigatorshave backgroundsin com m unity outreach or
    healthcare.

    Oneim portantdate forconsum ersto keep in m ind isD ec.15.First-tim e consum ers
    m ustsign up by thatdate forcoverage starting Jan.1.

                                                                       M ENJIVA R ATTA C HM ENT H H

  https://wo .m iam iherald.com /new s/local/com m unity/m iam i-dade/adicle3gz4oos.htm l    7/3l/20l8
Case
  Oba0:18-cv-62593-DPG    Document
      macareenrollmentbeginsSaturdayl12-3
                                     M iamiEntered
                                           Herald on FLSD Docket 10/29/2018 Pa
                                                                            Page
                                                                              ge564
                                                                                 oflof192
                                                                                         PX 1
                                                                                                  Page 383 of679


     That's also thedateby w hich returning eustom ersm ustselecta plan - orelsethey
     willbe autom atically re-enrolled in thesam e plan,ora sim ilarplan iftheirsisno
     longeroffered for2015.Those constlm ersalso w illbe atltom atically re-enrolled with
     the sam e stlbsidy they received for2014.

     Buteven ifconsum ersare atltom atically re-enrolled,they can change theirplan up
     untilthe end ofopen enrollm enton Feb.15.

     EligibleAm ericanswho do notsign up by thatdatew illbe hitw ith penalties - 2
     percentofanntlalincom e,or$325peruninstlred adultand $162.50 pertlninsured
     child,whicheverisgreater.

     Sabrina Corlette,a seniorresearch fellow atGeorgetown U niversity's Centeron
     H ea1th Instlrance Reform ,said it'sim perativeforconstlm ersto com parison shop.

     State regtllatorscalctllate thatthe average prem ium fora1lhealth plansin Florida's
     individualm arketwillriseby 13.2 percentnextyear.Butsom einsurershave
     reduced prem ium sin 2015.

     ddlfyou're enrolled in a plan thathad abig prem itlm hike,''Corlettesaid, ddthen in a1l
     likelihood there'sa m ore affordableplan available.''

     H owever,constlm ersshotlld notbuy plansbased on them onthly price alone,said
     M aura Shiffm an ofthe Hea1th Cotlncilof5011th Florida.
                                                         .




     t'Som etim es the bottom -line price lookswonderful,''she said,''butwhen you
     actually starttltilizing theservices,you realize the out-of-pocketcostsare very high
     ora doctororspecialistyou trtlstisn'tin the providernetwork.''

     Shiffm an said them ajorityofhergrotlp'snavigatorsarebilingtlalin Spanish or
     Creole,partofa ptlsh to enrollm inorities.H ispanic enrollm entlagged behind that
     ofothergrotlpslastyear.

     One significantchallengefornavigators,insurance agentsand othershelping to
     enrollconsum ersforsubsidized plans on theACA exchangew illbe a lack of
     aw areness.According to a Kaiserpollconducted in October,about89 percentof
     tlninsured constlm ersfrom 18 to 64 years old did notknow thatopen enrollm ent
     wotlld begin in N ovem ber.


                                                                        M ENJIVA R ATTAC HM ENT HH

  https://w ww .m iam iherald.com /new s/local/com m unity/m iam i-dade/anicle3gz4oos.htm l   7/31/20l8
Case
  Oba0:18-cv-62593-DPG    Document
      macàreenrollmentbeginsSaturday112-3
                                     MiamiEntered
                                          Herald on FLSD Docket 10/29/2018 Pa
                                                                           Page
                                                                             ge665
                                                                                of1ofl 92PX 1
                                                                                                 Page384of679


     Consum erswho enrolled for2014 should expectaletterfrom theirinstlrer
     inform ing them ofchangesto theirprem itlm sorplan benefits.

     The federalgovernm entestim atesthat83 percent,orabout5.9 m illion ofthe
     current7.1m illion enrolleesnationwidew illrenew theirACA coverage.

     Karen Egozi,CEO ofthe Epilepsy Fotlndation ofFlorida,said she wasconcerned by
     the lack ofinterestfrom consum ersso far.

     Rluastyearpeoplewerecallingm onthsahead oftim e Eforinform ationj,''said Egozi,
     whoseDoral-basedgrotlp receivedan $871,000 grantfrom HHSandwillhire96
     navigators.d(Idon'tunderstand w hy it'sbeen relatively qtlietw ith enrollm entso
     Close-''

     N avigatorsare notthe only resourcesconstlm erscan go to forhelp.Insurance
     brokersalso are prom oting theirselwices- on billboards,fliersand other
     advertisem ents.

     Lastspring,asthe enrollm entdeadline loom ed,constlm ersform ed long lines
     otltside ofSunshine Life & H ealth Advisors,an instlrance agency in the M allofthe
     Am ericas,offW estFlaglerStreet.

     Navigatorsand agentsare certified by the federalgovernm entto help constlm ers,
     butthere's an im portantdifference:N avigators arenotallowed to m ake
     recom m endations aboutw hatplan a constlm ershotlld choose.

     Cam eron Girotlard,chiefcom pliance officeratthe Hea1th BenefitsCenterof
     H ollywood,an instlrance agency,said that'sa disservice to constlm ers.

     dd-fhat'sone ofthe reasonsw e're telling constlm ersthatthey should choosetlsovera
     navigator,''she said.''W ehave the freedom to help the consum erfigure outwhat's
     in theirbestinterest.''

     Insurance agentsalso receive a com m ission from the com pany whose plansthey
     sell,though - an incentivethatnavigatorsare quick to pointout.

     tt-l-here's no financialgain fornavigatorsto enrollconsum ersin any one plan,''said
     Ray ofUSF.


                                                                        M ENJIVAR A TTA CHM ENT H H

  https://www .m iam iherald.com /new s/local/com m unity/m iam i-dade/adicle3gz4oos.htm l   7/3l/20l8
Case
  Oba0:18-cv-62593-DPG    Document
      macareenrollmentbeginsSaturday$12-3
                                     MiamiEntered
                                          Herald on FLSD Docket 10/29/2018 Pa
                                                                           Page
                                                                             ge766
                                                                                of1of1 92PX1
                                                                                                          Page385of679


     W ith dozens ofplans offered in M iam i-Dade and Brow ard,constlm erswillchoose
     from differenttiersorRm etallevels''ofplans.

     There are a few im portantthings consum ersshotlld keep in m ind,incltlding their
     totalout-of-pocketcosts,such asdedtlctibles and co-paym ents,and their
     anticipated healthcare needs,said Carrie M cluean,directorofctlstom ercare for
     eHealth Insurance.

     Typically,plansu4th higherm onthly prem ium sofferlow er out-of-pocketcosts-
     providing bettervalueforconstlm ers with chronichealth conditionsorthosew ho
     anticipate costly m edicaltreatm ent.

     Ofthe planssold on the ACA exchangefor2014,thé m ostpoptllartype selected by
     Floridians wasthe silverorm id-range plan,which wasselected by nearly threeof
     fotlrconstlm ers.


         H eaIth Insurance M arketplace
         C alculator
         FinancialHelp for HeaIth lnsurance Coverage through
         M arketplaces

      ABOUT THIS TOOL

      Enter Inform ation A boutYour Household

      1.Selecta State                        f-us Average w-'
                                                           u 9.
                                             g                      .-..




      2.Enterincome as                       r
                                             j2018 Dbllars -
                                                           w--)
                                                              1

                                             f
                                             !'
                                              '-                            '
      3.Enteryouryearly household            L-------......e..w.w.w.m.-
         income (dollars)
                                             '
      4.ls coverage available from your      INo
                                             u-- .- -
                                                                      u t 9.
                                                          .- ---....- -1
         oryourspouse'sjob?
      5.Numberofpeople in fam ily            7-
                                              1                       wl >

      6.Numberofadults(21to64)                      'NOAd&i7--è7.
                                                    t--         ---------

         enrolling in Marketplace coverage                                      ?

      T &1IIm hmrrafrhhilaron f9n Qrtcl             Z ochildren w ,
                                                                                    M ENJIVA R ATTA C HM ENT HH

  https://w w .m iam iherald.com /new s/local/com m unity/m iam i-dade/alicle3gz4oos.htm l            7/31/2018
Case 0:18-cv-62593-DPG
  lnter                       Document
      view w ith Steve D orfm an A boutSim12-3  Entered
                                           ple Hea!       on Dor
                                                  th - Steve FLSD   Docket
                                                                fm an - M edi10/29/2018
                                                                             um         Page
                                                                                         Page 267
                                                                                                ofof
                                                                                                  3 92
                                                                                                                  PX 1
                                                                                                        Page 388 of679


                           ourselvesinourctlstomers'shoeseq'el'
                                                              ydaybecatlsewecan'tdo
                                                              '
                           otherwise.

                           Interdewer:W hatsetsyou apartfrom eompetitors?

                           Steve Dorfm an:Thisisatotlghqtlestion.h'ereallydosee
                           otlrselvesastlniqueinthehealthinsllrancespace. Thatsaid,we
                           recognizethatplentyofothercom paniesandorganizationsdoa
                           versionofwhatwedo.Webelieveourbiggesttlifferentiator-what
                           tnllysetsusapal4from therest-isourunwaveringcommitmentto
                           customersela' ice.Westrivetoform personalrelationships:.4th
                           eNv
                             eryoneweserve,nom attertheirlocation,needs,orbudget.

                           Interviewer:W hatinternalpoliciesorprocessesareyoumost
                           protld()f?

                           SteveDorfm an:Allnew em ployeesgothrotlgharigorotls,
                           proprietarytrainingprocessthatemphasizesfarmorethanthe
                           ftlndamentalsofinstlrancesales.M terall,weonlyhirelicensed
                           instlranceagents,soweexpectourentireteam tohavethatpa14of
                           thejobloekeddownbeforetheycomeonboard.Ourtrainingisall
                           aboutcullul'
                                      g-instillingthatsenseofmission and purposethatsets
                           usapartfrom com petitors.

                           lnterview er:Areè'
                                            otlhiring?

                           Steve Dorfm an:Yes!Asconstlm ers'healthinstlranceneeds
                           change,wehregrouingand changingalonguiththem.W e'    realways
                           lookingtomeethighlymotivated,qtlalifiedprofessionalsw-i
                                                                                 th
                           insuranceexperience-oraNvillingnesstolearn.Ourwebsitehasup-
                           to-dateinformationabotltthepositionsweaim tofill.

                           Intemriew er:W hatarethebiggestchallengesfacingyour
                           ctlstomers?Anyisstlesyotlhearfrom them dayin and dayotlt?

                           SteveDorfm an:Again and again,wehearfrom healthcare
                           constlm erswhoaresimplyfedt1puriththeconfusing,conflicting
                           natureofthehealth instlrancem arketplace.W hilethepassageofthe
                           AffordableCareActmadehealthinstlranceaccessibletomillionsof
                           peoplewhopreviotlslydidn'thavegood access,itclidlittletoreduce
                           noiseinthemarketplace.lfanldhing,health insurancehasbecome
                           moredifticulttoparseintheyearssince.

                           Theflipsideofthisisthathealth instlrancereallydoescostlessthan
                           mostpeoplethink.It'
                                             sotlrjobtoconnectpeoplewithplansthatbest
                           fittheirneedsand btldget,withoutanyhiddenagendas.

                           Interdewer:Areyouoptimisticaboutthef'
                                                               tlttlreofAmerica's
                           healthcareindustry?Concerned?

                          Steve Dorfm an:I'm optim isticthatwe'llcontinuetoimproveand
                          expandourabilitytoprovidequality'healthinsuranceplanstoavdde
                          spectrum ofcustomers,withprem itlm stheycan afford.W henit
                          comestothcnutsandboltsofhealthinsuranceandhealthcare


                                                                                  M EN JIVA R ATTA CH M ENT 11

  hupsr//medium.com/@ stevedorfmang/interview-with-steve-dorfman-about-simple-health-c...7/25/2018
Case 0:18-cv-62593-DPG
  lnter                        Document
       view w ith Steve D orfm an AboutSim12-3  Entered
                                           ple Heal       on Dor
                                                  th - Steve FLSD  Docket
                                                               fm an - M edi10/29/2018
                                                                            um         Page
                                                                                        Page 368
                                                                                               ofof
                                                                                                 3 92
                                                                                                                  PX 1
                                                                                                        Page 389 of679


                           policy,l'm arealist.Healthcarepolicyistotlghsttlff.IseeSimple
                           Health'sroleasfacilitatingchoiceandhelpingctlstomersrolluith
                           ftlturechangesthatweseeasa11butinevitable-eNrenifwe'    renotyet
                           stlrehow they'lllook.




                                                                                   M ENJIVA R ATTA CH M ENT 11

  https://medium.com/@ stevedorfmang/interview-with-steve-dorfman-about-simple-hcalth-c... 7/25/2018
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 69 of 92
                                                                                       PX 1
                                                                             Page 390 of679




              M enjivarA ttachm entJJ
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 70 of 92
                                                                                     PX 1
                                                                             Page391of679
'




    Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 71 of 92




                                                                                                     h
                                                                                         P
                                                                                         ,                                s sjj:. .                                                -
                                                                                            .,
                                                                                               #
                                                                                               2..                            j4j#
                                                                                                                                 $ kNu
                                                                                                                                     .,
                                                                                                                                      .               '
                                                                            .'œ..
                                                                                %e'.             '
                                                                                                      vw                      ï,'
                                                                                                                                $     '.      à                    .
                                                                                                                                                                                    y                   -p
                                                   p.                                                       '.. ,.g,*,p.r k'
                                                                                                         hd %               q'., ...
                                                                                                                           V.
                                                                                                                                                                   '
                                                                                                                                                                       '.
                                                                                                                                                                                    .
                                                                                                             '' r                 'd' w                                ,e'
                                                                                                              N '.-
                                                                                                                  .
                                                                                                                  zx-
                                                                                                                    t.j%                                      eK#
                                                                                                                                                                '
                                                                                                                                                                .-
                                                                                #
                                                                                .                           .. % -                          .            *v                                  %
                                                                                                          .
                                                                                                         #'
                                                                                                          '    *
                                                                                                               .
                                                                                                               r.                       .
                                                                                                                                        .       '..''(,œ'..v :v
                                                                                                         8 ' .J
                                                                                                         $
                                                                                                         Y#.''.sç                                 tyw'N , ..#:
                                                                                                                                                              .
                                                                                                                                                              ''                                                            .
                                                                                                                  we '
                                                                                                                     hw                                   :.'. '
                         .                                                                    ,                                                   r           ''
                                                                                    . ..                        ''                            ' :t. :                  ..
                                                                                                     '..,h        x. . . j                          . .4y
                                                                                                                                                        & t ,4% .
                                                                                                                                                        sl      %.
                                                                x#%#*.
                                                                     *
                                                                     !                                                -   - )..                 .             .N               -   jw'.
                                                                                                                                                                   .
                                                       w'k*tI
                                                            ,4                                                                    ,e,.'              ''.1x '.
                                                                                                                                                            Nt.i.
                                                                                                                                                                ySj.
                                                                                                                                                                   *'
                                                                                                                                                                    :p
                                                                                                                                                                     1.4
                                                                                                                                                                            .
                                                    ..
                                                     .         #.
                                                                                                                                        .          *,
                                                                                                                                                  +.'j          '                                          ..
                                         >
                                         .
                                         a
                                         w,
                                          m
                                          e....
                                                     , . x,
                                              .... q :
                                                  ;...x
                                                        .                       p -
                                                                                  .                                   .yjs,..,
                                                                                                                      î      .j,.
                                                                                                                              ,
                                                                                                                              .
                                                                                                                                j
                                                                                                                                x4
                                                                                                                                 .. ,
                                                                                                                             'r' ' *..
                                                                                                                                     w.v
                                                                                                                                       .vj.
                                                                                                                                 -.' ,s,
                                                                                                                                       w,x
                                                                                                                                                  t!l.4../';
                                                                                                                                                                                j
                                                                                                                                                                                . jv
                                              .x êœ j.                          .   .                                          ,,      .
                                                                                                                                       .xy,I . .s ,        p.                                                       .
                                                                                                                                                                                                                    v
                 '                                t-,               j                       *'                         , .. '. 4 #i    +4          e.gq(                                                                                ;u....
                                                        A.     .     I              '                                     'N
                                                                                                                          .
                                                                                                                                        *
                                                                                                                                        ''                . 5                  '.' : '.                                                 <x
                                                                                                                                                                                                                                         N.
                                                              .4        'h AN ' .                                                 .ep           *y                 + '              yl                                                   ..
                                            '
                                            .'
                                             ju,..' -A * %'''                                                               .
                                                                                                                            4#*.k
                                                                                                                            .       vw.
                                                                                                                                      t # h A .>   ,''V> . .'r.'.%,1'.6&..                                                              C  Z-
                                          je     '&.< : X
                                                 4         r                                                              gç..'Y,,zw ;*W..w
                                                                                                                                          xx k   4.  ;. 'c     u..#                                                                     ..
                                        T
                                       .'           *    '. .                                                                        n'
                                                                                                                                      u y: j
                                                                                                                                              ',,*p
                                                                                                                                             *j    s.
                                                                                                                                                  6. q .    #.
                                                                                                                                                             *
                                                                                                                                                           : .
                                                                                                                                                              r   l..#.d$                                                               ;,u
                                                                                                                                                                                                                                          ...
                                                  w                         ,           .
                                                                                         i
                                                                                         d
                                                                                         ,
                                                                                                             u''
                                                                                                             .
                                                                                                               *. ,       j t.t.,
                                                                                                                                s
                                                                                                                                .j
                                                                                                                                 .j.ja/J,
                                                                                                                                   )    v
                                                                                                                                        .
                                                                                                                                        ', xo j:
                                                                                                                                               yj
                                                                                                                                                .,
                                                                                                                                                 .
                                                                                                                                                                   .
                                                                                                                                                                       .
                                                                                                                                                                                                  ,
                                                                                                                                                                                                      4)
                                                                                                                                                                                                       ,                                k.
                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        'ga
                                                                                                                                                                                                                                         ac
                                                                                                         .                                                                         .,            # 4.
                                                        #*
                                                        .
                                                                                        ,                    :.f,..j.4.1%
                                                                                                             f           y'...'
                                                                                                                        ,9    . .. y;
                                                                                                                              w      .
                                                                                                                                    1z
                                                                                                                                     ,  ,
                                                                                                                                        .
                                                                                                                                     Vl '
                                                                                                                                         w : , )kw;.jj                                   ,
                                                                                                                                                                                                                                        .r
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                        . .
                                                                                        '.s                               -
                                                                                                                          '                k                                    ê                . *,           y                       *.w
                                                            Ls;
                                                              x,.
                                                                k                       .                        ..
                                                                                                                                  '*:...)
                                                                                                                                        ,- '%*..'*#. 6             $            .I
                                                                                                                                                                               '4
                                                                                                                                                                                i.
                                                                                                                                                                                 4è'.'                '/''                              -.'
                                                                                                                                                                                                                                          .p
                                                                                                                                                                                                                                          t.
                     .
                                                                    '   .
                                                                                               .                          ?
                                                                                                                          g                       .%
                                                                                                                                                .:j
                                                                                                                                                q  ji
                                                                                                                                                   W. k: .h .
                                                                                                                                                            .b
                                                                                                                                                             t :)        --                                             '               u-
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                         .-
                                                                                                                                                                                                                                          ,
                                                                                                                                                            a .  f tp.    !.                                                               4
                                                                                                             .'
                                                                                              . ,)
                                                                                                 . ..o.:xy.                                        .*           *,      4;                                                               e.N:
                                                                                                                                                                                                                                        ç'
                                                                                                                          ï                 ..w.- :
                                                                                                                                                       .
                                                                                                                                                        '< .!P''#.#''.%'a                                                                '''*'
                                                                                                                                                  .'vwi
                                                                    .
            '
            &
                                             ',               s
                                                                                . .
                                                                                    .                                                        v. j   j. y. 1#j.j                                                                         txp
                                 ,                  .k
                                                     .w
                                                      ti
                                                       q.' .eJs                                          *                         e.
                                                                                                                                    ' .n*.x.
                                                                                                                                           xs
                                                                                                                                            '%*N
                                                                                                                                               .j
                                                                                                                                                       j .#...
                                                                                                                                                d . ç. * . 'k$,
                                                                                                                                                                   e.
                                                                                                                                                                   , j..> ''
                                                                                                                                                                        ' r
                                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                                         '*.-....
                                                                                                                                                                                                                                        .@
                                                                                    e .                      .                                #*< Ajà
                                                                                                                                               ..   .                      .                 >.         x '
                                                                                                                                                                                                          *
                                                    .''''?
                                                    '.. .                                    ...:k
                                                                                                 v.#..)& .                                  p>.s
                                                                                                                                             . <.r''
                                                                                                                                                   - a.$ ''4
                                                                                                                                                           j                             ï$j. a                                             .p
                                                                                                                                               rjj                                            j                                         r-.x
                                                                                                                                                                                                                                           .
                                                       .
                                                         .                      .              j,k-                                           j
                                                                                                                                              .,
                                                                                                                                               j y,.,.
                                                                                                                                                     r-
                                                                                                                                                      %.,j
                                                                                                                                                         r                                                                                 -
                                                                                                                                                                                                                                           . .
                                                        *       <t  1t
                                                                     1' . ?,...               .z.'..t #''e .'#.1            j               ..:                                                                                         ,w..s
                                                                  tt                                d                                   iw. ' .
                                                                     ' .' .- .
                                                                    j.<:ex..'1:
                                                                       .      .g,y.,. .
                                                                                      eF./,..i!r ,.
                                                                                          :.
                                                                                           .... .
                                                                                                    e >zs'i* .
                                                                                                    jy,
                                                                                                      #      .            ; .'' . z .'
                                                                                .                     pp                 ,     ,,     . , .
                                                                   v. j./.. '      v         ...
                                                                                           v,e ... w,e                u      ., .
                                                                ' ..$l '
                                                                       $5 .2*w. .-     .'.          --        .',. . .,J..s' ''.#a . .
                                                                * '4.'l. * .
                                                                           q .m
                                                                              .w' ..'*..     .        #
                                                                                                      .          v .    .
                                                                                                                        z e.'
                                                                                                                            v:.vI*e,4w.
                                                                                                                                     Y,.
                                   ,
                                                               * w%,.j.... ?,.
                                                                           .. 9
                                                                              e.
                                                                              .  . .
                                                                                             a..
                                                                                               xj '       y            j .
                             '    . ,
                                     .
                                             .,
                                                          . .,. ..p      l.i   N        -,.                k
                                                                                                           s .
                                                                                                             s; .
                                                                                                                               .@sœ #.w
                                                                                                                                 .1 .
                                                                                          .s. N .r'&#A'.'t . . #p .# j
                                    '
                                   .
                                 - .                    . . AK
                                                                          :, . .                  jg             ,.,$f' â.zz;l'4.K
                                  4.'                                                       'b
                                                                                            $  f .' .. ' '1
                                                                                              ..y         I
                                                                                                          ,k I941. ,
                                                                                                                   . ..'..'.. j
                                                                                    .,* .             'r   * . . KI            a
                         .             ' .                              .             .<o;
                                                                                         ..
                                                                                          v..
                                                                                            ,4.
                                                                                              eg . w w. .,p          N        j
                                             .                      '                   *                                     .,xaw . -j                               '
                                                  ..
                                                                                             .
                                                                                                 '
                                                                                                             %                      *4# ..                    'î 2,C        N*                             >                    '
                                                              *.*.   N
                                                                 -# gw.                                           '
                                                                                                                  .                                       ..
                                                                                                                                                           #'
                                                                                                                                                            *.d.               N
                                                                    f p-rk z                                 -.                                 *'y>
                                                                                                                                                   . 'w.
                                                                                                                                                       J a ,..#                         '>
                                                                                                                                               .
                                                                                             r*'.
                                                                                                ')               ...s                         +
                                                                                                                                               .jv't )r.
                                                                                                                                               '
                                                                                                                                                         ' -
                                                                                                  .  2<t                                    .,e . 4p.       ,
                                                                                                  ...,z.
                                                                                                                          /.
                                                                                                                          ,                 xk<:.,.
                                                               ,                                  ,                               st


                                                                                                                          :. .
                                                                                                         . - 'w,eY                      N.'       ;



                                                                                                                                                          *   â




                                                                                                                                                                                                 *.




                                                                                                                                                                                                                        : *     A   A
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 72 of 92
                                                                                     PX 1
                                                                            Page 393of679
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 73 of 92
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 74 of 92
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 75 of 92
                                                                                      PX 1
                                                                             Page396 of679




                                                                                JJ
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 76 of 92
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 77 of 92
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 78 of 92
                                                                                     PX 1
                                                                            Page399 of679
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 79 of 92
                                                                                     PX 1
                                                                            Page400 of679
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 80 of 92
                                                                                     PX 1
                                                                            Page 4O1of679
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 81 of 92
                                                                                    PX 1
                                                                            Page4O2of679
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 82 of 92
                                                                                      PX 1
                                                                            Page 403 of679
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 83 of 92
                                                                                      PX 1
                                                                             Page404 of679




                                                       M ENJIVA R ATTA C HM ENT JJ
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 84 of 92
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 85 of 92
                                                                                      PX 1
                                                                            Page 406 of679




            M enjivarA ttachm entK K
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 86 of 92
                                                                                     PX 1
                                                                            Page 407of679




                                           O
                                           H
                                           d
                                           ()


                              bst;4)()t)
                              bh)t)t)f;




           R




                                                       M ENJIVAR ATTA CH M ENT KK
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 87 of 92
                                                                                     PX 1
                                                                            Page408 of679




             M enjivarA ttachm entLL
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 88 of 92
                                                                                                                            PX 1
                                                                                                                    Page409of679



      From :
      To:                  ''HealthbenestLLclqmail.com''
      Subject:             HeaIth Benefi
                                       tsOne         95247
      Date:             Tuesday,Janual 09,2018 12:00:29 PM
      Attachments:      imaneool.onc
                        imaneooz.ancl

      GoodAfternoon,

      Yourm erchantaccountiscurrentlyflaggingourchargebackthresholdsforbeingover50
      chargebacksin agiven month.The accountreceived 55Chargebacksin Decem berforatotalof
      $4,157.85.Also,thechargebackratio Iastmonthwas3.58%,whi
                                                            ch isovertheallowedratioof
      Visa/Mastercard.

      Duetotheincreaseinchargebackactivityandthepotentialflagsfrom Visa/Mastercard,theaccount
      iscurrently on 100% hold pending achargebackreview.W ewould need youto subm itachargeback
      reduction planatthistime,becauseVisa/Mastercardmaycontactusforonegiventhecurrent
      ratios.

      The accounthasalso received 17 chargebacksthroughthe first9 daysofthism onth,puttingiton
      paceto reach 50 chargebacksthismonth aswell,W hatisthe reasoningforthe increase in
      chargebacks?

      ifyou have any questionspleaseIetm eknow.You can e-mailme the reduction plan orfaxitto my
      attention at




      F.
       V ()PaynlentsInternati
                            onal
      320CumberlandAve-Portland-N1F-tISA
      eN'optlvlnents.us



                      iK

      This e-mailcontains information thatmay be confidentialand/orpropri  etary.ltis intended sol
                                                                                                 ely forthe addressee.
      Accessto thi s e-mailby anyone else is unauthorized.Ifyou are notthe i ntended recipi entofthistransmission,any
      di
       sclosure,copying,use,ordistri  bution ofthe information included i
                                                                        n thise-mailand any attachments i  s strictl
                                                                                                                   y
      prohibited.lfyou have received this transmission i
                                                       n error,please notify usby repl y e-mailimmedi ately and
      perm anently delete thi
                            s e-m ai
                                   land any attachments.Thankyou.



                                                                                   M ENJIVA R ATTA C HM ENT LL
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 89 of 92
                                                                                     PX 1
                                                                            Page410 of679




            M enjivarA ttachm entM M
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 90 of 92
                                                                                                                PX 1
                                                                                                       Page411 of679



      From:           .
                      8
      To:             ''DavidCaldes''
      Cc:             Jonathan Garcia
      Subject:        RE:HeaI
                            th Benefi
                                    tsOne          95247(Response)
      Date:           Friday,February09,2018 7:23:23 AM
      Attachm ents:   imaceool.nnu
                      imaueooz.l'oc
                      imaceoo--s,iocl
                      imaueoo4.lbllc
                      imaneoos,inu




      Unfortunately wi
                     ththecontinued increase in chargebackswe were unableto keepthe account
      open.You willneed to find anotherprocessor.

      Sorryforthe inconvenience.

      Thanks,



      From:Davi
              d Cal
                  des(mailto:dcaldes@simplehealthplans.comq
      Sent:Thursda ,February08,2018 5:37 PM
      To:
      Cc:                Jonathan Garcia
      Subject:RE:HeaIthBenefitsOne                95247 (Response)

      ë,
      W e are having issueswith ouraccountprocessing paym ents. Itried calling,butafter20 m inuteson
      hold,they informed me thatthe departmentwho can help resolvethisissue isclosed forthe day. I
      don'tunderstandhow thereisn'tateam thatcanassistwiththis24/7oriftherewasanissuewith
      ouraccountthatwasnotated,how wewere notnoti
                                                fied immediatelyto discussthiswith someone
      there.




      Thanks.




      From:.8 A
      Sent:W ednesday,January 17,2018 12:1.5 PM
      To:David Caldes<dcaldes@ sim plehealthplans.com>
      Cc:                                                            jonathanGarcia
      <lGarcia@ simplehealthplans.com l
      Subject:RE:HeaIthBenefitsOne                 95247(Response)



                                                                        M ENJIVA R ATTA CH M ENT M M
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 91 of 92
                                                                                                                            PX 1
                                                                                                                   Page412 of679




      David Caldes 954-362-9550 kdcaldesl sinlplehealthplans.com

      JonathanGarcia954-892-6845/igarciar/simplehealthplans.com

      Thankyou,




                 K
      EV()PaylnentsInternatitdnal
      320Cumberland Ake.I7ol       4Ial)d.&1lï0410l.t.fS,
                                                        A
      N&.5.&h.
             s.1:'V()PaN'm cnts.us

      Thise-mailcontains informationthatm ay be confi  dentialand/orproprietary.ltis intended solel
                                                                                                  y forthe addressee.
      Access to thise-m ailby anyone else is unauthorized.Ifyou are notthe intended reci pientofthis transm i
                                                                                                            ssion,any
      disclosure,copying,use,ordistribution ofthe information included in this e-mailand any attachments is strictl
                                                                                                                  y
      prohibited.Ifyo'
                     u have received thistransmission in error,pl
                                                                ease notify us by replye-mailim mediatel y and
      permanentlydel ete this e-mailand any attachments.Thankyou.




      From:DavidCaldes(mailto:dcaldeslsimplehealthplans.comq
      Sent:Monda ,January 15,2018 8:47 PM
      To:
      Cc:               ;Jonathan Garcia
      Subject:HeaIth BenefitsOne                      95247(Response)

      ë &œ ,
      Thankyouforworkingwithusonthismatter.Afterrecei
                                                    vingthenoticeon1/10/18,Iwasableto
      meetwithseveralm em bersofourteam to discussthe issueswith the ''ChargebackThreshold
      Breach''to see whatcaused the increase,how wecan worktowardsreducing the Chargebacksancl
      setting in m easuresto attem ptto preventfuture spikes.

      ChargebackReduction Plan

      TheproductsthatHealthBenefi
                                tsOne,LLC (HBO)sellsthroughthismerchantaccountarebasedin

                                                                                 M ENJIVA R A TTA CH M ENT M M
Case 0:18-cv-62593-DPG Document 12-3 Entered on FLSD Docket 10/29/2018 Page 92 of 92
                                                                                                                PX 1
                                                                                                       Page413 of679


      HeaI
         thBenefitsCoverage.Duetofederalstatutes(PatientProtection& AffordableCareAct,a.k.a.
      Obamacare),ourbusinesshasbecomeseasonalwithincreased productionduringtheannualOpen
      Enrollm entPeriod.

      Thistrendofincreased productionduringtheOpenFnrollmentPeriod (11/1/17-12/15/17)
      continued thisyearasevidenced bythe350+% increasein productionduringthattim e period over
      the previousm onths'average.W ith thisincrease in productioncam e an increase in Chargeback
      volume(over50inamonth).

      OurCustom erService & Retention teamsalso eyperienced anincrease in callvolume and confusion
      from mem bersdueto the uncertaintycaused by the politicalproposalsin healthcare. W ith the
      President'sdeclarationsof'Repeal& Replace'and changesto healthcare mandatesbeing addedto
      the Tax Reform Plan,the averagq consum er'slackofunderstatingofthe healthcare Iandscape
      facilitated a spike in the chargebackpercentage.




      lfthereareanyothermeasuresthatyourteam recommends(bestpractices)orcompaniesto
      partnerwith to help in thiseffort,please Ietusknow. W e are com mitted to making sure thatthis
      accountand ourbusinessm odelissustainableand in good standing.

      One otheritem Iwanted to checkin wi
                                        thyou ishow we canworkonfuture notifications.The e-mail
      Ireceivedon1/10/18wasforwardedfrom 1/9/18,andIookedtobethefirstcorrespondence
      regarding thisissue.W erethere othere-m ailsrelatedto thisissue thatw eresentout? Ifso,can
      you please forward along so Ican have IT Iookinto whytheywere notdelivered. lfnot,isthere a
      waytogetthesenotificationsinatimelymanner.Theaccountwasputon100% holdon 12/20/17,
      butIwasnotaware untilthise-mailchain.




      DAVID CA LD ES
      VP O F OPERATIO NS    ANALYTICS


                                                                        M ENJIVA R A TTA CHM ENT M M
